Exhibit 10.1
EXECUTION VERSION
$130,000,000
AMENDED AND RESTATED TERM LOAN FACILITY AGREEMENT
among
ROYAL GOLD, INC.,
as a Borrower
ROYAL GOLD CHILE LIMITADA,
as a Guarantor
RGLD GOLD CANADA, INC.,
as a Guarantor
HIGH DESERT MINERAL RESOURCES, INC.,
as a Guarantor
THE OTHER GUARANTORS
FROM TIME TO TIME PARTY HERETO,
as Guarantors,
HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
THE BANK OF NOVA SCOTIA,
as a Lender
AND SUCH OTHER LENDERS
AS MAY BECOME A PARTY HERETO FROM TIME TO TIME,
as Lenders,
HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent,
HSBC SECURITIES (USA) INC.,
as Sole Lead Arranger
and
THE BANK OF NOVA SCOTIA,
as Sole Syndication Agent
Dated as of March 26, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I DEFINITIONS     2  
 
           
Section 1.1
  Defined Terms     2  
Section 1.2
  Other Definitional Provisions; Time References     24  
Section 1.3
  Accounting Terms     24  
Section 1.4
  Québec Matters     24  
 
            ARTICLE II THE LOAN; AMOUNT AND TERMS     25  
 
           
Section 2.1
  Term Loan     25  
Section 2.2
  Evidence of Indebtedness     26  
Section 2.3
  Repayment and Prepayment     27  
Section 2.4
  Fees     28  
Section 2.5
  Computation of Interest and Fees     28  
Section 2.6
  Pro Rata Treatment and Payments     29  
Section 2.7
  Non-Receipt of Funds by the Administrative Agent     31  
Section 2.8
  Inability to Determine Interest Rate; Base Rate Loan     31  
Section 2.9
  Illegality     31  
Section 2.10
  Requirements of Law     32  
Section 2.11
  Indemnity     33  
Section 2.12
  Taxes     34  
Section 2.13
  Judgment Currency Conversion.     35  
Section 2.14
  Amendment and Restatement     36  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES     36  
 
           
Section 3.1
  Corporate Existence; Compliance with Law     37  
Section 3.2
  Corporate Power; Authorization; Enforceable Obligations     37  
Section 3.3
  Financial Condition; No Material Adverse Effect     37  
Section 3.4
  Compliance with Laws; No Conflict; No Default     38  
Section 3.5
  No Material Litigation     39  
Section 3.6
  Employee Benefit Plans and Canadian Pension Plans     39  
Section 3.7
  Environmental Matters     40  
Section 3.8
  Purpose of Loan     40  
Section 3.9
  Subsidiaries     40  
Section 3.10
  Ownership; Insurance     40  
Section 3.11
  Title to Royalty Interests; Liens     41  
Section 3.12
  Royalty Agreements     41  
Section 3.13
  Indebtedness     41  
Section 3.14
  Taxes     41  
Section 3.15
  No Burdensome Restrictions     42  
Section 3.16
  Limitations on Incurrence of Indebtedness     42  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Section 3.17
  Accuracy and Completeness of Information     42  
Section 3.18
  Events of Default     42  
Section 3.19
  Material Contracts     42  
 
            ARTICLE IV COLLATERAL SECURITY     43  
 
           
Section 4.1
  Security Documents     43  
Section 4.2
  No Limitation on Application of Security Interest     43  
Section 4.3
  Maintenance of Security Over Material Royalties     43  
Section 4.4
  Perfection and Maintenance of Liens     43  
Section 4.5
  Release of RGLD Canada Security Documents     43  
 
            ARTICLE V CONDITIONS PRECEDENT     44  
 
           
Section 5.1
  Conditions to Funding the Supplemental Loan     44  
 
            ARTICLE VI AFFIRMATIVE COVENANTS     46  
 
           
Section 6.1
  Financial Statements and Information     46  
Section 6.2
  Notices     47  
Section 6.3
  Payment of Taxes and Other Obligations     49  
Section 6.4
  Payment of Indebtedness     49  
Section 6.5
  Conduct of Business and Maintenance of Existence     50  
Section 6.6
  Maintenance of Royalty Interests and Defend Title     50  
Section 6.7
  Maintenance of Liens     50  
Section 6.8
  Maintenance and Perfection of Pledged Assets     50  
Section 6.9
  Insurance     50  
Section 6.10
  Inspection of Property; Books and Records; Discussions     50  
Section 6.11
  Compliance with Law     51  
Section 6.12
  Environmental Laws     51  
Section 6.13
  Compliance with Employment Laws     52  
Section 6.14
  Further Assurances     52  
Section 6.15
  Financial Covenants     52  
Section 6.16
  Chilean Security Documents     52  
Section 6.17
  Repayment of Debentures and Release of Associated Liens     53  
 
            ARTICLE VII NEGATIVE COVENANTS     53  
 
           
Section 7.1
  Indebtedness     53  
Section 7.2
  Liens     54  
Section 7.3
  Guaranty Obligations     55  
Section 7.4
  Nature of Business     55  
Section 7.5
  Dissolution or Sale of Assets     55  
Section 7.6
  Mergers     56  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Section 7.7
  Advances and Loan     56  
Section 7.8
  Transactions with Affiliates     57  
Section 7.9
  Organizational Documents     57  
Section 7.10
  Modification of Material Agreements     57  
Section 7.11
  Limitation on Restricted Actions     57  
Section 7.12
  Maintenance of Material Royalties     58  
Section 7.13
  Canadian Pension Plans     58  
Section 7.14
  No Further Negative Pledges     59  
Section 7.15
  No Prepayment of Permitted Subordinated Indebtedness     59  
Section 7.16
  Restrictive and Inconsistent Agreements     59  
 
            ARTICLE VIII EVENTS OF DEFAULT     59  
 
           
Section 8.1
  Events of Default     59  
Section 8.2
  Acceleration; Remedies     62  
 
            ARTICLE IX THE AGENT     62  
 
           
Section 9.1
  Appointment     62  
Section 9.2
  Delegation of Duties     63  
Section 9.3
  Exculpatory Provisions     63  
Section 9.4
  Reliance by Administrative Agent     63  
Section 9.5
  Notice of Default     64  
Section 9.6
  Non-Reliance on Administrative Agent and Other Lenders     64  
Section 9.7
  Indemnification     64  
Section 9.8
  Administrative Agent in Its Individual Capacity     65  
Section 9.9
  Successor Administrative Agent     65  
Section 9.10
  Nature of Duties     65  
Section 9.11
  Quebec Security     66  
 
            ARTICLE X MISCELLANEOUS     66  
 
           
Section 10.1
  Amendments, Waivers and Release of Collateral     66  
Section 10.2
  Substitution of Lenders     68  
Section 10.3
  Notices     68  
Section 10.4
  No Waiver; Cumulative Remedies     69  
Section 10.5
  Survival of Representations and Warranties     70  
Section 10.6
  Payment of Expenses and Taxes; Indemnification     70  
Section 10.7
  Successors and Assigns; Participations; Purchasing Lenders     71  
Section 10.8
  Adjustments; Set-off     73  
Section 10.9
  Table of Contents and Section Headings     74  
Section 10.10
  Counterparts     74  
Section 10.11
  Effectiveness     74  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Section 10.12
  Severability     74  
Section 10.13
  Integration     74  
Section 10.14
  Consent to Jurisdiction     75  
Section 10.15
  Governing Law     75  
Section 10.16
  Confidentiality     76  
Section 10.17
  Acknowledgments     76  
Section 10.18
  USA Patriot Act     77  
Section 10.19
  Joint and Several Liability     77  
Section 10.20
  Proceeds of Crime     77  
 
            ARTICLE XI GUARANTY     78  
 
           
Section 11.1
  The Guaranty     78  
Section 11.2
  Bankruptcy     78  
Section 11.3
  Continuing Guaranty     79  
Section 11.4
  Nature of Liability     79  
Section 11.5
  Independent Obligation     79  
Section 11.6
  Authorization     79  
Section 11.7
  Reliance     80  
Section 11.8
  Stay of Acceleration     80  
Section 11.9
  Waiver     80  
Section 11.10
  Confirmation of Payment     81  

iv



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.1(a)
  Material Royalties
Schedule 1.1(b)
  Lenders’ Administrative Details Schedule
Schedule 1.1(c)
  Royalty Interests (Non-Material Royalties)
Schedule 1.1(d)
  Liens
Schedule 3.4(b)
  Project Governmental Approvals
Schedule 3.4(c)
  Compliance Exceptions
Schedule 3.5
  Litigation
Schedule 3.9
  Subsidiaries
Schedule 3.12
  Royalty Agreement Exceptions
Schedule 3.19
  Material Contract Exceptions
Schedule 6.9
  Insurance
Schedule 7.1
  Existing Indebtedness
Schedule 7.5
  Permitted Dispositions
Schedule 7.7
  Debt Investments

EXHIBITS

     
Exhibit A
  Form of Assignment Agreement
Exhibit B
  Form of Joinder Agreement
Exhibit C
  Form of Promissory Note
Exhibit D
  Form of Notice of Borrowing
Exhibit E
  Form of Pledge Agreement
Exhibit F
  Form of Security Agreement
Exhibit G
  Form of Secretary’s Certificate
Exhibit H
  Form of Officer’s Certificate
Exhibit I
  Form of Quarterly Compliance Certificate

V



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED TERM LOAN FACILITY AGREEMENT
     This AMENDED AND RESTATED TERM LOAN FACILITY AGREEMENT (together with all
amendments, restatements, amendments and restatements, modifications, revisions,
increases, supplements, extensions, continuations, replacements or refinancings
from time to time in accordance with the terms hereof, the “Agreement”) dated as
of March 26, 2010 (the “Execution Date”), is by and among ROYAL GOLD, INC., a
corporation organized and existing under the laws of the State of Delaware, as a
borrower (“Royal Gold” or “Borrower”), ROYAL GOLD CHILE LIMITADA, a limited
liability partnership organized and existing under the laws of Chile, as a
guarantor (“RG Chile”), RGLD GOLD CANADA, INC., a corporation organized and
existing under the laws of the Province of British Columbia, as a guarantor
(“RGLD Canada”), HIGH DESERT MINERAL RESOURCES, INC., a corporation organized
and existing under the laws of the State of Delaware, as a guarantor (“High
Desert”), those additional guarantors from time to time party hereto, as
guarantors (the “Additional Guarantors”) (with each of RG Chile, RGLD Canada,
High Desert, and the Additional Guarantors individually referred to herein as a
“Guarantor” and collectively referred to herein as the “Guarantors”), HSBC BANK
USA, NATIONAL ASSOCIATION, a national banking association organized under the
laws of the United States (“HSBC Bank”), as a lender, THE BANK OF NOVA SCOTIA, a
bank organized and existing under the laws of Canada (“Scotia”), as a lender,
and those banks and financial institutions identified as a “Lender” on the
signature pages hereto and such other banks or financial institutions as may
from time to time become parties to this Agreement, as lenders (the “Additional
Lenders”) (with each of HSBC Bank, Scotia and the Additional Lenders
individually referred to herein as a “Lender” and collectively the “Lenders”),
HSBC Bank, as administrative agent for the Lenders hereunder (in such capacity,
the “Administrative Agent”), HSBC SECURITIES (USA) Inc., a corporation organized
under the laws of the United States (“HSBC Securities”), as the sole lead
arranger (in such capacity, the “Sole Lead Arranger”).
Recitals
     A. The Borrower, the Guarantors, the Lenders, the Administrative Agent and
the Sole Lead Arranger entered into that certain Term Loan Facility Agreement
dated as of January 20, 2010 (the “Existing Credit Agreement”) whereby the
Lenders made available to the Borrower a term loan in the amount of One Hundred
Million Dollars ($100,000,000) (the “Existing Committed Amount”), the proceeds
of which were used by the Borrower to fund the acquisition of all of the issued
and outstanding common shares of International Royalty Corporation, a
corporation organized and existing under the laws of Canada (“IRC”) pursuant to
the terms and conditions set forth in that certain Arrangement Agreement,
including the Plan of Arrangement (the “Plan of Arrangement”) dated December 17,
2009 by and between Royal Gold and IRC (the “Arrangement”).
     B. On February 17, 2010 (the “Initial Funding Date”), the Borrower borrowed
one hundred percent (100%) of the Existing Committed Amount to fund the
Arrangement (the “Initial Loan”) and used such proceeds to consummate the
Arrangement on February 22, 2010.

 



--------------------------------------------------------------------------------



 



     C. The Borrower and the Lenders now desire to (i) extend the maturity date
of the Existing Credit Agreement, (ii) increase the Committed Amount to One
Hundred Thirty Million Dollars ($130,000,000), and (iii) to otherwise amend,
restate, modify and continue the Existing Credit Agreement as provided in this
Agreement.
     D. This Agreement and the Obligations are secured by certain real and
personal property and assets owned by the Credit Parties, including royalties
and equity interests, all as further described herein and in the Security
Documents. Each of the Guarantors shall unconditionally and irrevocably guaranty
the payment and performance of all obligations hereunder and under the other
Credit Documents.
     E. Effective as of the Execution Date, the Existing Credit Agreement is
amended, continued and restated in its entirety as set forth in this Agreement.
Agreement
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms.
     As used in this Agreement, terms defined in the preamble to this Agreement
have the meanings therein indicated, and the following terms have the following
meanings:
     “Additional Guarantors” shall have the meaning set forth in the preamble to
this Agreement.
     “Additional Lenders” shall have the meaning set forth in the preamble to
this Agreement and includes any successors in such capacity.
     “Administrative Agent” shall have the meaning set forth in the preamble to
this Agreement and includes any successors in such capacity.
     “Advance” means the advance by a Lender to the Borrower of a Loan in an
amount equal to the amount of its Commitment Percentage of the Committed Amount.
     “Affected Lender” shall have the meaning set forth in Section 10.2.
     “Affiliate” shall mean as to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. For purposes of this definition, a Person shall be deemed to
be “controlled by” a Person if such Person possesses, directly or indirectly,
power either (a) to vote 10% or more of the securities having ordinary voting
power for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. Notwithstanding

2



--------------------------------------------------------------------------------



 



the foregoing, no Agent or Lender shall be deemed an Affiliate of a Borrower
solely by reason of the relationship created by the Credit Documents.
     “Agent” or “the Administrative Agent” shall mean a reference to the
Administrative Agent and the Syndication Agent, collectively or individually, as
such reference requires.
     “Agreement” or “Credit Agreement” shall mean this Amended and Restated
Credit Agreement, as amended, restated, amended and restated, modified, revised,
increased, supplemented, extended, continued, replaced from time to time in
accordance with its terms together with all Schedules and Exhibits hereto.
     “AML Legislation” has the meaning set out in Section 10.20.
     “Andacollo Royalty” shall mean that certain Royalty identified as the
Andacollo Royalty on Schedule 1.1(a) and as described in detail therein.
     “Applicable Percentage” equals:

          Period   Applicable Percentage
Initial Funding Date — August 16, 2011
    2.25 %
August 17, 2011 — February 16, 2012
    2.75 %
February 17, 2012 — August 16, 2012
    3.25 %
August 17, 2012 — February 17, 2013
    3.75 %

     “Applicable Rate” shall mean an interest rate per annum equal to the sum of
the LIBOR Rate plus the Applicable Percentage.
     “Applicable Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by any banking
authority or other applicable Governmental Authority (or any successor) to which
any Lender is subject for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) for purposes
of making a Loan at the LIBOR Rate or any other category of deposits or
liabilities by reference to which the LIBOR Rate is determined. The Applicable
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
     “Approved Bank” shall mean (a) any commercial bank of recognized standing
having capital and surplus in excess of Two Hundred Fifty Million Dollars
($250,000,000) or (b) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof, or from Moody’s is at least P-1 or
the equivalent thereof, or from Dominion Bond Rating Service Limited is at least
R-1 or the equivalent thereof.

3



--------------------------------------------------------------------------------



 



     “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Arrangement” shall have the meaning set forth in the Recitals to this
Agreement.
     “Assignment Agreement” shall mean an Assignment Agreement, substantially in
the form of Exhibit A.
     “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Bankruptcy Laws” shall mean the Bankruptcy Code, the Canadian Insolvency
Legislation, the Chilean Bankruptcy Legislation and all other Requirements of
Law pertaining or applicable to bankruptcy, insolvency, debtor relief, debtor
protection, liquidation, reorganization, arrangement, receivership, moratorium,
assignment for the benefit of creditors or other similar laws applicable in the
United States, Chile, Canada or other applicable jurisdictions as in effect from
time to time.
     “Base Rate” shall mean, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day; (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%; or (c) the Lenders’ actual cost of
funds in effect on such day, as determined by each Lender in its sole discretion
and provided to the Administrative Agent. For purposes hereof: “Prime Rate”
shall mean, at any time, the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in the Prime Rate occurs. The parties hereto acknowledge that the rate
announced publicly by the Administrative Agent as its Prime Rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the Base Rate shall
be determined without regard to clause (b) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or in the actual cost of funds
shall be effective on the opening of business on the date of such change.
     “Base Rate Loan” shall mean a Loan bearing interest at a rate per annum
equal to the sum of (i) the Base Rate, plus (ii) the Applicable Percentage; the
applicable Base Rate shall be re-determined by the Administrative Agent on each
day that a change in the Base Rate occurs.

4



--------------------------------------------------------------------------------



 



     “Borrower” shall have the meaning set forth in the preamble to this
Agreement.
     “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in Denver, Colorado, New York, New York and Toronto,
Ontario are authorized or required by law to close.
     “Canadian Credit Party” means any Credit Party incorporated or otherwise
organized under the laws of Canada or any province or territory thereof.
     “Canadian Income Tax Act” means the Income Tax Act (Canada), as amended
from time to time.
     “Canadian Insolvency Legislation” shall mean the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), as amended from
time to time, and all other Requirements of Law pertaining or applicable to
bankruptcy, insolvency, debtor relief, debtor protection, winding up,
liquidation, reorganization, arrangement, receivership, moratorium, relief of
debts, assignment for the benefit of creditors or other similar laws applicable
in Canada or any other applicable jurisdictions as in effect from time to time.
     “Canadian Pension Plan” shall mean a “registered pension plan”, as that
term is defined in subsection 248(1) of the Canadian Income Tax Act, which is or
was sponsored, administered or contributed to, or required to be contributed to
by, any Credit Party or under which any Credit Party has any actual or potential
liability.
     “Canadian Pledge Agreement” shall mean that certain Pledge, Security and
Subordination Agreement dated as of January 20, 2010 made by the Borrower in
favor of the Administrative Agent, together with all amendments, restatements,
amendments and restatements, modifications, revisions, increases, supplements,
extensions, continuations, replacements or refinancings from time to time in
accordance with the terms thereof.
     “Canadian Pledge Amendment” shall mean that certain amendment to the
Canadian Pledge Agreement dated as of the Execution Date.
     “Canadian Security Agreement” shall mean that certain General Security
Agreement made as of January 20, 2010 by RGLD Canada in favor of the
Administrative Agent, together with all amendments, restatements, amendments and
restatements, modifications, revisions, increases, supplements, extensions,
continuations, replacements or refinancings from time to time in accordance with
the terms thereof.
     “Canadian Security Amendment” shall mean that certain amendment to the
Canadian Security Agreement dated as of the Execution Date.
     “Capital Expenditure” shall mean, for any period, all capital expenditures
of the Credit Parties and their Subsidiaries on a Consolidated basis for such
period, as determined in accordance with GAAP and reflected on the Consolidated
balance sheet of the Borrower.

5



--------------------------------------------------------------------------------



 



     “Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
     “Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
     “Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests or social interests and (v) any other right, interest,
participation or classification similar to the foregoing that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
     “Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by Canada or the United States of America or any agency or
instrumentality thereof having maturities of not more than twelve (12) months
from the date of acquisition (“Government Obligations”), (ii) Canadian dollar
denominated or Dollar denominated time deposits, certificates of deposit,
Eurodollar time deposits and Eurodollar certificates of deposit of an Approved
Bank, in each case with maturities of not more than three hundred sixty four
(364) days from the date of acquisition, (iii) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof),
or any variable rate notes issued by, or guaranteed by any domestic corporation
rated by two out of three of the following ratings agencies as A-1 (or the
equivalent thereof) or better by S&P, or P-1 (or the equivalent thereof) or
better by Moody’s, or R-1 (or the equivalent thereof) or better by Dominion Bond
Rating Service Limited, and maturing within six (6) months of the date of
acquisition, (iv) repurchase agreements with a bank or trust company (including
a Lender) or a recognized securities dealer having capital and surplus in excess
of Five Hundred Million Dollars ($500,000,000) for direct obligations issued by
or fully guaranteed by Canada or the United States of America, (v) obligations
of any province of Canada or state of the United States or any political
subdivision thereof for which the payment of the principal, interest and
redemption price shall have been arranged by irrevocably deposited government
obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment, (vi) auction preferred stock rated by two
(2) out of three (3) of the following ratings agencies in the highest short-term
credit rating category by S&P, Moody’s or Dominion Bond Rating Service Limited
and (vii) shares of money market mutual or similar funds that (A) invest
exclusively in assets satisfying the requirements of clauses (i) through (vi) of
this definition or (B) comply with Rule 2a-7 of the Investment Company Act of
1940.
     “Change of Control” shall mean the occurrence of any of the following
events: (a) any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act becomes the “beneficial owner” (as
defined in Rule l3d-3 under the Securities Exchange Act) of more than twenty
five percent (25%) of then outstanding Voting Stock of a Borrower, measured by
voting power rather than the number of shares, or (b) Continuing Directors shall
cease for any reason to constitute a majority of the members of the board of
directors of a Borrower then in office, or (c) the Borrower or the Guarantors
shall cease to

6



--------------------------------------------------------------------------------



 



directly or indirectly own and control the Capital Stock that each of them has
pledged to the Administrative Agent pursuant to a Pledge Agreement.
     “Chilean Bankruptcy Legislation” shall mean Chapter IV of the Chilean
Commercial Code (Article 1 through Article 263) and Law N° 18.175 of
Superintendency of Bankruptcy (“Superintendencia de Quiebras”), as amended from
time to time, and all other Requirements of Law pertaining or applicable to
bankruptcy, insolvency, debtor relief, debtor protection, winding up,
liquidation, reorganization, arrangement, receivership, moratorium, relief of
debts, assignment for the benefit of creditors or other similar laws applicable
in Chile or any other applicable jurisdictions as in effect from time to time.
     “Chilean Security Documents” shall mean each Pledge Agreement delivered to
the Administrative Agent in respect of the ownership interests in RG Chile, each
Security Agreement delivered to the Administrative Agent by RG Chile with
respect to the Pascua-Lama, El Toqui, and Andacollo Royalties and any other
property subject thereto; the fianza y codeuda solidaria agreement to be
executed in Chile by public deed in order to declare the joint and several
liability of RG Chile in accordance with Section 10.19, and each other Security
Document associated with the foregoing.
     “Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be, or is intended to be, subject to or
covered by, a Security Document and any other property or assets of a Credit
Party, whether tangible or intangible, whether real or personal and whether now
or hereafter acquired, that may from time to time secure the Obligations,
including the Material Royalties.
     “Collateral Requirement” shall have the meaning set forth in Section 4.3.
     “COMEX” shall mean the division of the New York Mercantile Exchange on
which commodities, futures and options are traded, which was formerly known as
the Commodity Exchange.
     “Commitment” shall mean, with respect to each Lender, the commitment of
such Lender to make a portion of the Loan in an aggregate principal amount at
any time outstanding up to an amount equal to such Lender’s Commitment
Percentage of the Committed Amount.
     “Commitment Date” shall mean December 16, 2009.
     “Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Commitment Percentage on the Lenders’ Administrative Details
Schedule or in the Assignment Agreement pursuant to which such Lender became a
Lender hereunder, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 10.7(c).
     “Committed Amount” shall mean the principal amount of the Loan to be made
by the Lenders hereunder, subject to the terms and conditions herein, at any
time, with such Committed Amount at the Execution Date being equal to One
Hundred Thirty Million Dollars ($130,000,000).

7



--------------------------------------------------------------------------------



 



     “Consolidated” or “consolidated” shall mean, with reference to any term
defined herein, such term as applied to the accounts of Royal Gold and its
Subsidiaries, consolidated in accordance with GAAP.
     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
of Royal Gold and its Subsidiaries determined in accordance with GAAP for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation, amortization, depletion and non-cash
reclamation for such period, and (iv) any extraordinary or non-recurring charges
or non-cash charges, including non-cash charges resulting from requirements to
mark-to-market derivative obligations (including commodity-linked securities)
for such period (provided that any cash payment made with respect to any such
non-cash charge shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made), and minus (b) without duplication
and to the extent included in determining such Consolidated Net Income, any
extraordinary or non-recurring gains or non-cash gains for such period, all
determined on a consolidated basis in accordance with GAAP.
     “Consolidated Interest Expense” shall mean, for any period, the interest
expense (including imputed interest expense in respect of Capital Lease
Obligations) of Royal Gold and its Subsidiaries determined on a consolidated
basis in accordance with GAAP.
     “Consolidated Net Income” shall mean, for any period, the consolidated net
income (or deficit) of Royal Gold and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP.
     “Consolidated Net Worth” shall mean, at any time, the value of all
Consolidated tangible assets of Royal Gold and its Subsidiaries which would be
shown on a Consolidated balance sheet prepared as of such time in accordance
with GAAP, excluding all intangible assets, minus the sum of (x) all amounts
which would be shown on such balance sheets as minority interests in any such
Subsidiary, plus (y) all Consolidated liabilities of Royal Gold and its
Subsidiaries which would be shown on such balance sheet prepared as of such time
in accordance with GAAP.
     “Consolidated Total Indebtedness” shall mean, without duplication, in
relation to Royal Gold and its Subsidiaries, (A) the sum of (a) all obligations
for borrowed money, (b) all obligations evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations under conditional sale or other title
retention agreements relating to property acquired and under all purchase money
obligations, (d) all obligations in respect of the deferred purchase price of
property or services, (e) all other obligations secured by any lien on property
owned or acquired, whether or not the obligations secured thereby have been
assumed limited to the fair market value of the property secured thereby,
(f) all guarantees of the obligations of others, (g) all Capital Lease
Obligations, (h) all obligations, contingent or otherwise, as an account party
(including reimbursement obligations to the issuer) in respect of letters of
credit and letters of guarantee which support or secure obligations of others,
(i) the aggregate of all negative mark to market amounts in respect of hedge
obligations (netted against the aggregate of all positive mark to market amounts
in respect of hedge obligations), (k) all obligations in respect of prepaid
production arrangements, prepaid forward sale arrangements or derivative
contracts in respect of

8



--------------------------------------------------------------------------------



 



which Royal Gold and its Subsidiaries receive upfront payments in consideration
of an obligation to deliver product or commodities (or make cash payments based
on the value of product or commodities) at a future time, and (l) all
obligations, contingent or otherwise, in respect of bankers’ acceptances;
provided, that, for all purposes herein, Consolidated Total Indebtedness, with
respect to Royal Gold and its Subsidiaries, shall mean all Consolidated Total
Indebtedness of Royal Gold and its Subsidiaries on a Consolidated basis;
provided, further, that Consolidated Total Indebtedness shall not include
Indebtedness among the Credit Parties to the extent such Indebtedness would be
eliminated on a Consolidated basis.
     “Continuing Directors” shall mean during any period of twenty four
(24) consecutive months commencing after the Execution Date, individuals who at
the beginning of such twenty four (24) month period were directors of a Borrower
(together with any new director whose election by such Borrower’s board of
directors was approved by, or whose nomination for election by such Borrower’s
shareholders was recommended by, a vote of at least a majority of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously approved or
recommended as described in this parenthetical).
     “Copper” shall mean high grade copper upon which the COMEX spot price is
based.
     “Credit Documents” shall mean this Agreement, the Note, the Security
Documents, any Assignment Agreement, any Joinder Agreement, the Existing Credit
Documents, and all other agreements, documents, certificates and Instruments
delivered to the Administrative Agent or any Lender by any Credit Party in
connection herewith or therewith, together with all amendments, restatements,
amendments and restatements, modifications, revisions, increases, supplements,
extensions, continuations, replacements or refinancings from time to time in
accordance with the terms thereof, as well as any other document or agreement
which the Lenders and the Borrower agree is a Credit Document.
     “Credit Party” or “Credit Parties” shall mean any of the Borrower or the
Guarantors, individually or collectively, as appropriate.
     “Current Ratio” shall mean, at any date, the ratio of (a) the current
assets of Royal Gold and its Subsidiaries determined on a Consolidated basis in
accordance with GAAP, to (b) the current liabilities of Royal Gold and its
Subsidiaries determined on a Consolidated basis in accordance with GAAP.
     “Debentures” means the “Debentures” as defined in the Indenture.
     “Debt Investments” shall have the meaning set forth Section 7.7.
     “Default” shall mean any of the events specified in Section 8.1, whether or
not any requirement for the giving of notice or the lapse of time, or both, or
any other condition, has been satisfied.
     “Default Rate” shall mean an interest rate equal to the sum of the
Applicable Rate plus two and one-half percent (2.5%) per annum.

9



--------------------------------------------------------------------------------



 



     “Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make its Advance required pursuant to the terms of this
Agreement or any Assignment Agreement in accordance with the terms thereof,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Agreement, or (c) has been deemed
insolvent or has become subject to a bankruptcy or insolvency proceeding or to a
receiver, trustee or similar official.
     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.
     “Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
and (c) any other Person (other than a natural person) approved by (i) the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, Eligible Assignee shall
not include any Credit Party or any Affiliate or Subsidiary thereof.
     “Employee Benefit Plan” shall mean any pension plan or other similar
employee benefit plan regulated by or within the meaning of ERISA, Decree Law
3.500 of the Republic of Chile and any other similar legislation pursuant to
which any Credit Party establishes a pension for or otherwise makes
contributions in respect of its employees, but does not include a Canadian
Pension Plan.
     “Environmental Laws” shall mean any and all applicable Requirements of Law
regulating or relating to pollution or protection of human health or the
environment, as now or hereafter in effect, including Requirements of Law
regulating or relating to emissions, discharges, releases or threatened releases
of Materials of Environmental Concern, pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata) or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes, and the
applicable World Bank Guidelines and Criteria and International Finance
Corporation Guidelines, each as in effect from time to time.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, and
the rules and regulations thereunder, each as amended or modified from time to
time.
     “ERISA Affiliate” shall mean any Person who together with a Borrower or any
of its Subsidiaries are treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
     “Event of Default” shall mean any of the events specified in Section 8.1.
     “Execution Date” has the meaning set forth in the preamble to this
Agreement.
     “Existing Credit Agreement” shall have the meaning set forth in the
Recitals to this Agreement.
     “Existing Credit Documents” shall mean the Existing Credit Agreement, the
Original Note, the Existing Security Documents, the Intercreditor Agreement, the
Fee Letter and all other

10



--------------------------------------------------------------------------------



 



agreements, documents, certificates and Instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection with the
Existing Credit Agreement, together with all amendments, restatements,
amendments and restatements, modifications, revisions, increases, supplements,
extensions, continuations, replacements or refinancings from time to time in
accordance with the terms thereof, as well as any other document or agreement
which the Lenders and the Borrower agree is an Existing Credit Document.
     “Existing Security Documents” shall mean the RGLD Canada Security
Documents, the Subordination Agreement, and any other agreement, assignment,
document, power-of-attorney, public deed, or other Instrument executed and
delivered in connection with (i) the granting, attachment, formalization and
perfection of the Administrative Agent’s security interests and Liens arising
thereunder, including UCC financing statements, PPSA financing statements and
other similar registrations, filings or instruments, (ii) the pledge or
subordination of Indebtedness to or in favor of the Administrative Agent arising
thereunder or (iii) any other mortgage, deed, security, subordination, guaranty
or support agreement or arrangement with respect to the Obligations executed in
connection with the Existing Credit Agreement or any Existing Credit Document,
together with all amendments, restatements, amendments and restatements,
modifications, revisions, supplements, extensions, continuations, and
replacements thereof in accordance with its terms (specifically including, but
not limited to, any PPSA extensions necessary or desirable to reflect the
Supplemental Loan and the amendments made hereunder); provided, however, no such
Security Agreement, Pledge Agreement, Subordination Agreement, nor any other
agreement, assignment, document, power-of-attorney, public deed, or other
Instrument shall constitute an Existing Security Document if it has been
terminated in accordance with the requirements of this Agreement.
     “Expropriation Event” shall mean the appropriation, confiscation,
expropriation, cancellation, seizure or nationalization (by Requirement of Law,
intervention, court order, condemnation, exercise of eminent domain or other
action or form of taking) of ownership or control of a Credit Party or any of
its Subsidiaries or of any Project or any substantial portion thereof, or any
substantial portion of the rights related thereto, or any substantial portion of
the economic value thereof, or which prevents or materially interferes with the
ability of a Person to own or operate the property subject to such action,
including by the imposition of any Tax, fee, charge or royalty.
     “Fee Letter” shall mean the letter from HSBC Securities dated December 16,
2009, and any other agreements among the parties pertaining to the payment of
fees to the Administrative Agent or the Lenders, as each may be amended,
modified or otherwise supplemented.
     “Fund” shall mean any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
     “Funding Date” shall mean the date the conditions to funding set forth in
Section 5.1 have been satisfied and the Lenders advance the remaining proceeds
of the Loan to the Borrower.

11



--------------------------------------------------------------------------------



 



     “GAAP” shall mean generally accepted accounting principles in effect in the
United States applied on a consistent basis, subject, however, to the provisions
of Section 1.3 for the purpose of determination of compliance with the financial
covenants set out in Section 6.15.
     “Gold” shall mean gold of minimum purity of at least 0.995 fineness
conforming in all respects with the requirements for good delivery on the London
Bullion Market.
     “Governmental Approvals” shall mean any authorization, license, permit,
consent, approval, lease, ruling, certification, exemption, filing, variance,
decree, sanction, publication, declaration or registration, or other action
whether written or oral, of, by, from or on behalf of any Governmental
Authority.
     “Governmental Authority” shall mean the government of any nation, and any
provincial, territorial, divisional, state, county, regional, city or other
political subdivision thereof, and any tribal, aboriginal or native government,
and any entity, court, arbitrator or board of arbitrators, agency, department,
commission, board, bureau, regulatory authority or other instrumentality of any
of them exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government or Requirements of Law,
and any securities exchange or securities regulatory authority to which a Credit
Party is subject.
     “Guarantor” shall mean RG Chile, RGLD Canada until such time as RGLD Canada
is released from its obligations under the Credit Documents in accordance with
the requirements of this Agreement, High Desert, and any other Person that
executes a Joinder Agreement, together with their successors and permitted
assigns.
     “Guaranty” shall mean the guaranty of the Guarantors set forth in
Article XI.
     “Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation in respect of Indebtedness, whether or not contingent, (i) to
purchase any such Indebtedness or any property constituting security therefor,
(ii) to advance or provide funds or other support for the payment or purchase of
any such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (iii) to lease or purchase Property, securities or services primarily
for the purpose of assuring the holder of such Indebtedness, or (iv) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the lesser of (a) the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guaranty
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guaranty
Obligation.
     “Hedging Agreement” shall mean, with respect to any Person, any agreement
or transaction entered into to protect such Person against fluctuations in the
price of gold, silver or

12



--------------------------------------------------------------------------------



 



other metals, interest rates, currency, raw materials, fuel or commodity values,
including any forward sales, spot deferred sales, options, swaps, price fixing
commitment, interest rate swap, cap or collar agreement or similar arrangement
between such Person and one or more counterparties, any foreign currency
exchange agreement, currency protection agreements, commodity purchase or option
agreements or other interest or exchange rate or commodity price hedging
agreements or other similar agreements or arrangements.
     “High Desert” shall have the meaning given thereto in the Preamble.
     “HSBC Bank” shall have the meaning set forth in the preamble to this
Agreement and includes any successors in such capacity.
     “HSBC Securities” shall have the meaning set forth in the preamble to this
Agreement and includes any successors in such capacity.
     “Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes, indentures or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six (6) months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the principal portion of all
Capital Lease Obligations of such Person, (i) all net payment obligations of
such Person under Hedging Agreements, (j) the maximum amount of all letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product and (m) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer; provided however that Indebtedness shall not include
Indebtedness among the Credit Parties to the extent such Indebtedness would be
eliminated on a Consolidated basis.
     “Indenture” shall mean the Trust Indenture made as of February 22, 2005
among IRC, Archean Resources Ltd., a corporation incorporated under the laws of
Newfoundland and Labrador, and CIBC Mellon Trust Company, a trust company
existing under the laws of Canada.

13



--------------------------------------------------------------------------------



 



     “Information” shall have the meaning set forth in Section 10.16.
     “Initial Funding Date” shall have the meaning set forth in the Recitals to
this Agreement.
     “Initial Loan” shall have the meaning set forth in the Recitals to this
Agreement.
     “Insolvency Proceeding” shall mean any proceeding seeking to adjudicate a
Person an insolvent, seeking a receiving order against under any Bankruptcy Law,
or seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief or composition of such
Person or its debts or a stay of proceedings of such Person’s creditors
generally (or any class of creditors) or any other relief, under any federal,
state provincial or foreign law now or hereafter in effect relating to
bankruptcy, winding-up, insolvency, reorganization, receivership, plans of
arrangement or relief or protection of debtors (including the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Bankruptcy Code and any similar legislation in any jurisdiction) or at common
law or in equity.
     “Instrument” shall mean any contract, agreement, indenture, mortgage,
document, writing or other instrument (whether formal agreement, letter or
otherwise) under which any obligation is evidenced, assumed or undertaken, or
any Lien (or right or interest therein) is granted or perfected.
     “Intercreditor Agreement” shall mean that certain Intercreditor Agreement
dated as of January 20, 2010 among the Borrower, the Guarantors and the Lenders,
and the “Borrowers” and the “Lenders” each as defined in the Revolving Credit
Agreement.
     “Interest Coverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each case, for
the four (4) most recently completed fiscal quarters most recently ended on or
prior to such date.
     “Interest Payment Date” shall mean (a) with respect to an Interest Period
of three (3) months or less, the last day of such Interest Period, or (b) with
respect to an Interest Period longer than three (3) months, the day that is
three (3) months after the first day of such Interest Period and the last day of
such Interest Period.
     “Interest Period” shall mean, with respect to the Loan on and after the
Funding Date,
     (i) the period commencing on the Funding Date and ending one (1), two (2),
three (3) or six (6) months thereafter, as selected by the Borrower in the
Notice of Borrowing;
     (ii) thereafter each period commencing on the last day of the immediately
preceding Interest Period and ending one (1), two (2) or three (3) months
thereafter, or of a longer period of days if available and agreed to by the
Lenders, as selected by the Borrower by irrevocable notice to the Administrative
Agent not less than three (3) Business Days prior to the last day of the then
current Interest Period with respect thereto;

14



--------------------------------------------------------------------------------



 



     provided that the foregoing provisions are subject to the following:
     (A) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (B) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month;
     (C) if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Interest Period of one (1) month;
and
     (D) no Interest Period shall extend beyond the Maturity Date.
     “Investment” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in or to any Person, whether by acquisition of
shares of Capital Stock, property, assets, indebtedness or other obligations or
securities or by loan, credit advance, capital contribution or otherwise.
     “IRC” shall have the meaning set forth in the Recitals to this Agreement.
     “Joinder Agreement” shall mean a Joinder Agreement substantially in the
form of Exhibit B, executed and delivered by a new or additional Guarantor.
     “Lender” shall have the meaning set forth in the preamble to this
Agreement.
     “Lenders’ Administrative Details Schedule” shall mean, with respect to any
Lender, Schedule 1.1(b) (as revised or updated by any Lender from time to time)
containing such Lender’s contact information for purposes of notices provided
under this Credit Agreement and account details for purposes of payments made to
such Lender under this Credit Agreement.
     “Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
Total Indebtedness as of such date to (b) Consolidated EBITDA for the period of
four (4) consecutive fiscal quarters most recently ended on or prior to such
date.
     “LIBOR” shall mean, for a Loan for any Interest Period therefor, a rate of
interest per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
equal to the rate per annum appearing on Telerate Page 3750 (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period. If
for any reason such rate is not available, the term “LIBOR” shall mean, for a
Loan for any Interest Period therefor, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as
the London interbank offered rate for deposits in Dollars at

15



--------------------------------------------------------------------------------



 



approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary, to the nearest 1/100 of 1%). If, for any reason,
neither of such rates is available, then “LIBOR” shall mean the rate per annum
at which, as determined by the Administrative Agent, Dollars in an amount
comparable to a Loan then requested are being offered to leading banks at
approximately 11:00 A.M. London time, two (2) Business Days prior to the
commencement of the applicable Interest Period for settlement in immediately
available funds by leading banks in the London interbank market for a period
equal to the Interest Period selected.
     “LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on the Lenders’
Administrative Details Schedule; and thereafter, such other office of such
Lender as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office of such Lender at which such Lender’s Commitment
Percentage of a Loan is to be made.
     “LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

                 
 
  LIBOR Rate    =   LIBOR
 
1.00 — Applicable Reserve Percentage    

     “Lien” shall mean any mortgage, deed of trust, pledge, charge,
hypothecation, assignment for security purposes, deposit arrangement for
security purposes, preferential right, option, encumbrance, lien (statutory or
other), or other security interest or collateral arrangement, or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing).
     “Lien Release Date” shall mean the day that is thirty (30) days from the
Funding Date.
     “LIBOR Rate Loan” shall mean a Loan bearing interest at a rate per annum
equal to the Applicable Rate.
     “Loan” shall have the meaning set forth in Section 2.1.
     “Material Adverse Effect” shall mean an effect or change, resulting or
occurring from any event or occurrence of any nature whatsoever, whether
individually or in the aggregate, which is materially adverse to (a) the
business, assets, operations, property or condition (financial or otherwise) of
the Credit Parties and their Subsidiaries taken as a whole, (b) the ability of
the Credit Parties, taken as a whole, to make any payment or otherwise perform
their obligations under this Agreement, any of the Note or any other Credit
Document when such payments and obligations are required to be performed,
(c) any Material Royalty, or (d) the validity or enforceability of this
Agreement, the Note or any of the other Credit Documents or the rights or

16



--------------------------------------------------------------------------------



 



remedies of the Administrative Agent or the Lenders hereunder or thereunder or
the perfection or priority of any Lien in favor of the Administrative Agent.
     “Material Contract” shall mean any contract or agreement to which any
Credit Party or any of its Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect, including each Royalty
Agreement relating to a Material Royalty.
     “Material Royalties” shall mean each of (i) the following Royalties owned,
or to be owned, by RG Chile: Pascua-Lama, El Toqui, and Andacollo; and (ii) the
following Royalties owned by RGLD Canada: Holt McDermott and Malartic, until
such time as the Holt McDermott and Malartic Royalties no longer constitute
Collateral, as described in Section 4.5; each of such Material Royalties is
further described on Schedule 1.1(a) hereto.
     “Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, pollutants, contaminants or
other materials or substances defined or regulated in or under any Environmental
Law, including asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation.
     “Maturity Date” shall mean the first to occur of (a) February 17, 2013 or
(b) any date on which the due date of the Loan is accelerated by reason of an
Event of Default pursuant to Section 8.2.
     “Metals” shall mean Gold, Silver, Copper, lead, zinc, molybdenum, nickel,
and all other metals, minerals, ores and similar substances.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Non-Credit Party” shall mean a Subsidiary of a Credit Party that is not
itself a Credit Party.
     “Non-Credit Party Royalty Interest” shall mean all Royalties now owned or
hereafter acquired by or for the benefit of a Non-Credit Party.
     “Note” shall mean each amended and restated promissory note made by the
Borrower evidencing the Loan provided pursuant hereto, substantially in the form
of Exhibit C, as any such promissory note may be amended, restated, amended and
restated, modified, revised, increased, supplemented, extended, continued or
replaced from time to time.
     “Notice of Borrowing” shall mean a request for a Loan borrowing pursuant to
Section 2.1(b) pursuant to a Notice of Borrowing in the form attached as
Exhibit D.
     “Obligations” shall mean all of the obligations, indebtedness, liabilities,
duties, covenants and agreements of the Borrower and the other Credit Parties to
each Lender and the Administrative Agent, whenever arising and whether joint,
several, or joint and several, established by or arising under or in connection
with this Agreement, each Note, any of the other Credit Documents, any Hedging
Agreement with a Lender (or an Affiliate of a Lender), or any

17



--------------------------------------------------------------------------------



 



account (including cash management accounts) or other cash management services
provided by a Lender (or an Affiliate of a Lender), including, in each case, the
payment of principal, interest, fees, expenses, reimbursements and
indemnification obligations and all other amounts and the performance of all
other obligations.
     “Operating Lease” shall mean, as applied to any Person, any lease
(including, without limitation, leases which may be terminated by the lessee at
any time) of any property (whether real, personal or mixed) which is not a
Capital Lease other than any such lease in which that Person is the lessor.
     “Original Note” means that certain Promissory Note dated January 20, 2010
made by the Borrower in favor of the Administrative Agent in the principal
amount of the Existing Committed Amount.
     “Ounce” shall mean a fine ounce troy weight.
     “Outside Redemption Date” means the date that is ten (10) days after the
Funding Date.
     “Participant” shall have the meaning set forth in Section 10.7(b).
     “Patriot Act” shall have the meaning set forth in Section 10.18.
     “Permitted Bylaw Amendments” shall mean the amendments to the bylaws of RG
Chile as requested by the Administrative Agent in connection with the Chilean
Security Documents.
     “Permitted Liens” shall mean:
     (i) Liens created by or otherwise existing, under or in connection with
this Agreement or the other Credit Documents;
     (ii) prior to the Lien Release Date, Liens existing as of the Execution
Date to secure the Indenture, as such Liens are described on Schedule 1.1(d);
provided that no such Lien shall at any time be extended to cover property or
assets other than the property or assets subject thereto on the Execution Date;
     (iii) Purchase Money Liens securing purchase money indebtedness (and
refinancings thereof) to the extent permitted under Section 7.1(c);
     (iv) Liens for Taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace (not to exceed thirty (30) days), if
any, related thereto has not expired or which are being diligently contested in
good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the Borrower or their
Subsidiaries, as the case may be, in conformity with GAAP;
     (v) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
inchoate, unperfected or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than twenty (20) days or
which are being diligently

18



--------------------------------------------------------------------------------



 



contested in good faith by appropriate proceedings; provided that a reserve,
bond or other appropriate provision shall have been made therefore to the
reasonable satisfaction of the Administrative Agent;
     (vi) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
     (vii) any interest or title of a lessor under any lease entered into by any
Credit Party or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (viii) deposits and bonds to secure the performance of bids, trade
contracts (other than for Consolidated Total Indebtedness), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (ix) Liens existing on the Execution Date and set forth on Schedule 1.1(d);
provided that (a) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Execution
Date and (b) the principal amount of the Indebtedness secured by such Liens
shall not be increased, extended, renewed, refunded or refinanced;
     (x) Liens pursuant to the Revolving Credit Agreement made in favor of HSBC
Bank or any other “Lender” thereto;
     (xi) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances which do not individually
or in the aggregate interfere in any material respect with the occupation, value
or use of the property to which such Lien is attached or with such Person’s
activities or operations on such property;
     (xii) any Lien with respect to judgments, orders or awards to the extent
such judgments, orders or awards secured thereby shall not, either individually
or in the aggregate, result in an Event of Default under Section 8.1(g);
     (xiii) rights of setoff or bankers’ Liens upon deposits of cash or broker’s
Liens upon securities accounts in favor of financial institutions, banks or
other depository institutions; and
     (xiv) any Lien with respect to interests in pre-feasibility, feasibility or
development stage properties not currently producing Metals; provided that such
Liens do not secure Indebtedness.
     “Permitted Subordinated Indebtedness” shall have the meaning set forth in
Section 7.1(i).

19



--------------------------------------------------------------------------------



 



     “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.
     “Plan of Arrangement” shall have the meaning set forth in the Recitals to
this Agreement.
     “Pledge Agreements” shall mean (i) the Canadian Pledge Agreement, (ii) the
Canadian Pledge Amendment, (iii) each other pledge agreement given by a Credit
Party for the benefit of the Administrative Agent, substantially in the form of
Exhibit E hereto, and (iv) any other pledge agreement, document, agreement,
arrangement or Instrument executed by a Credit Party to secure the Obligations,
in each case, together with all amendments, restatements, amendments and
restatements, modifications, revisions, supplements, extensions, continuations,
and replacements thereof in accordance with its terms.
     “Principal Repayment Date” shall have the meaning set forth in
Section 2.3(a).
     “Products” shall mean, without limitation, all ore, minerals, concentrate,
doré bar and refined Metals produced on behalf of, or payable to, a Credit Party
pursuant to a Royalty Interest from a Project Property.
     “Project” shall mean each mine, mining project and properties, including
Project Properties, in which a Credit Party has or acquires a Royalty Interest.
As of the Execution Date, the Projects include those set forth on
Schedule 1.1(c) hereto.
     “Project Managers” shall mean the operator or manager of each Project, with
the Project Manager for each Project in existence on the date hereof set forth
on Schedule 1.1(c) hereto.
     “Project Properties” shall mean all real property right, title or
interests, now owned or hereafter acquired, included in each of the Projects,
which are burdened with a Royalty Interest, including all fee property,
concessions, unpatented mining claims and other real property interests which
are identified in any Royalty Agreement, together with all relocations,
modifications, additions or amendments thereof, and all lands subject thereto.
     “Property” shall mean all real estate, surface and subsurface rights and
interests, minerals, mineral leases, mineral rights, lands, concessions,
licenses, exploration or exploitation rights, claims, water rights and other
property right, title and interest, howsoever characterized or designated, that
are owned, leased, operated, held or controlled, directly or indirectly, by any
Borrower or any of their Subsidiaries, including all such rights and interests
associated with the Projects, together with all rights, titles and interests
hereafter acquired.
     “Purchase Money Lien” shall mean a Lien taken or reserved in personal
property to secure payment of all or part of its purchase price, provided that
such Lien (i) secures an amount not exceeding the purchase price of such
personal property, (ii) extends only to such personal property and its proceeds,
and (iii) is granted prior to or within 30 days after the purchase of such
personal property.
     “Purchasing Lenders” shall have the meaning set forth in Section 10.7(c).

20



--------------------------------------------------------------------------------



 



     “Required Lenders” shall mean (a) for so long as any one Lender and its
Affiliates control fifty percent (50%) or more of the Commitment Percentage,
those Lenders holding in the aggregate greater than 66.667% of the outstanding
Loan; and (b) at any time that no Lender and its Affiliates controls fifty
percent (50%) or more of the Commitment Percentage, those Lenders holding in the
aggregate greater than 50.1% of the outstanding Loan; provided, however, that if
any Lender shall be a Defaulting Lender at such time, then there shall be
excluded from the determination of Required Lenders the principal balance of the
Obligations owing to such Defaulting Lender.
     “Requirement of Law” shall mean each law, statute, code, ordinance, treaty,
order, rule, regulation, judgment, ruling, decree, injunction, franchise,
permit, certificate, license, authorization, regulation, approval or other
direction of any Governmental Authority (including securities laws and
regulations and the rules of any securities exchange), in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject, and as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person.
     “Responsible Officer” shall mean, as to (a) a Borrower, any of the
President, the Chief Executive Officer or the Chief Financial Officer or (b) any
other Credit Party, any duly authorized officer thereof.
     “Revolving Credit Agreement” shall mean the Third Amended and Restated
Credit Agreement dated as of October 30, 2008, by and among Royal Gold, as a
borrower, High Desert Mineral Resources, Inc., a corporation incorporated under
the laws of the State of Delaware and a wholly-owned subsidiary of Royal Gold,
as a borrower, those subsidiaries of a borrower identified as a “Guarantor” on
the signature pages thereto and such other subsidiaries of a borrower as may
from time to time become a party thereto, as guarantors, those banks and
financial institutions identified as a “Lender” on the signature pages thereto
and such other banks or financial institutions as may from time to time become
parties thereto, as lenders, HSBC Bank, as administrative agent for the lenders
thereunder, HSBC Securities, as the sole lead arranger and The Bank of Nova
Scotia, as the sole syndication agent, together with all amendments,
restatements, amendments and restatements, modifications, revisions, increases,
supplements, extensions, continuations, replacements or refinancings from time
to time in accordance with its terms.
     “Revolving Amendment” shall mean the Consent and First Amendment to the
Third Amended and Restated Credit Agreement amending the Revolving Credit
Agreement and granting certain waivers as further described therein.
     “RG Barbados Subordinated Loan” shall mean the loan from RG Finance
(Barbados) to RG Chile, in the principal amount of $275,000,000, which has been
subordinated to the Obligations pursuant to the Subordination Agreement.
     “RG Chile” shall have the meaning set forth in the Preamble.
     “RGLD Canada” shall mean RGLD Gold Canada, Inc., a corporation organized
and existing under the laws of British Columbia, Canada.

21



--------------------------------------------------------------------------------



 



     “RGLD Canada Intercompany Loan” shall mean the loan from Royal Gold to RGLD
Canada, in the principal amount of $57,000,000.
     “RGLD Canada Security Documents” shall mean the Canadian Security Agreement
and the Canadian Pledge Agreement, and each other Security Document associated
with the foregoing, in each case until any of the foregoing has been terminated
as contemplated in Section 4.5.
     “Royal Gold” shall have the meaning set forth in the Preamble.
     “Royalties” shall mean any share of mineral production, including, gross
smelter return royalties, net smelter return royalties, overriding royalties,
non-participating royalties, production payments, net profit interests and all
other mineral royalties of every type and characterization, whether constituting
a real property or a personal property interest.
     “Royalty Agreements” shall mean, collectively, each of the agreements with
or for the benefit of a Credit Party relating to a Royalty Interest, whether now
or hereafter in existence, together with all amendments, restatements,
amendments and restatements, modifications, revisions, supplements, extensions,
continuations, and replacements thereof in accordance with its terms.
     “Royalty Interests” shall mean all Royalties now owned or hereafter
acquired by or for the benefit of a Credit Party, in or relating to a Project,
with the Material Royalties in existence as of the Execution Date described on
Schedule 1.1(a) hereto and all other Royalties (other than the Material
Royalties) in existence and held by a Credit Party as of the Execution Date
described on Schedule 1.1(c) hereto, and all Metals received or receivable with
respect thereto, now held or hereafter acquired by a Credit Party, whether
pursuant to a Royalty Agreement or otherwise.
     “S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw
Hill Companies, Inc.
     “Scotia” shall have the meaning set forth in the preamble to this Agreement
and includes any successors in such capacity.
     “Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
together with any amendment thereto or replacement thereof and any rules or
regulations promulgated thereunder.
     “Security Agreements” shall mean (i) the Canadian Security Agreement,
(ii) the Canadian Security Amendment; (iii) each other security agreement (or
other equivalent Instrument, howsoever designated) given by a Credit Party for
the benefit of the Administrative Agent, substantially in the form of Exhibit F
hereto, covering and extending to all assets of such Credit Party, and (iv) each
other Instrument whereby a Credit Party subordinates its rights to receive
payment of any amounts from any other Credit Party to the complete payment in
full of the Obligations, and any other security agreement or other Instrument by
which the Administrative Agent obtains a Lien in or on any personal property or
assets of a Credit Party to

22



--------------------------------------------------------------------------------



 



secure the Obligations, together with all amendments, restatements,
modifications, supplements, extensions and restatements thereof in accordance
with its terms.
     “Security Documents” shall mean the Security Agreements, the Pledge
Agreements, the Existing Security Documents, the Chilean Security Documents, and
any other agreement, assignment, document, power-of-attorney, public deed, or
other Instrument executed and delivered in connection with (i) the granting,
attachment, formalization and perfection of the Administrative Agent’s security
interests and Liens arising thereunder, including UCC financing statements, PPSA
financing statements and other similar registrations, filings or instruments,
(ii) the pledge or subordination of Indebtedness to or in favor of the
Administrative Agent, or (iii) any other mortgage, deed, security,
subordination, guaranty or support agreement or arrangement with respect to the
Obligations or any Credit Document, together with all amendments, restatements,
amendments and restatements, modifications, revisions, supplements, extensions,
continuations, and replacements thereof in accordance with its terms; provided,
however, no such Security Agreement, Pledge Agreement, Subordination Agreement,
nor any other agreement, assignment, document, power-of-attorney, public deed,
or other Instrument shall constitute a Security Document if it has been
terminated in accordance with the requirements of this Agreement.
     “Silver” shall mean silver of minimum purity of at least 0.999 fineness
conforming in all respects with the requirements for good delivery on the London
Bullion Market.
     “Subordination Agreement” the Subordination Agreement dated January 20,
2010 among RG Chile, RG Finance (Barbados), and the Administrative Agent
regarding the subordination of the indebtedness arising or existing under the RG
Barbados Subordinated Loan to the Obligations, on terms and conditions
satisfactory to the Administrative Agent.
     “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. For purposes of clarity, as of
the Execution Date, Crescent Valley Partners, L.P. shall be deemed a Subsidiary
of Royal Gold. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of a Borrower.
     “Taxes” shall mean all present and future taxes, levies, duties, imposts,
deductions, charges, withholdings and other similar levies and liabilities of
whatever nature, including stamp, sales, use, documentary, value added, excise,
registration, property and income taxes.
     “Transfer Effective Date” shall have the meaning set forth in each
Assignment Agreement.
     “Voting Stock” shall mean, with respect to any Person, Capital Stock issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election

23



--------------------------------------------------------------------------------



 



of directors (or persons performing similar functions) of such Person, even
though the right so to vote has been suspended by the happening of such a
contingency.
     Section 1.2 Other Definitional Provisions; Time References.
     (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Note or other Credit Documents
or any certificate or other document made or delivered pursuant hereto.
     (b) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
     (c) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (d) The word “including” means “including without limitation” or
“including, but not limited to,” and does not create or denote a limitation.
     (e) Unless otherwise expressly indicated, each time reference in any Credit
Document shall be to New York time.
     Section 1.3 Accounting Terms. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of the
Borrower delivered to the Administrative Agent; provided that, if the Borrower
shall notify the Administrative Agent that they wish to amend any covenant in
Section 6.15 (or the definitions used therein) to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Section 6.15 or
any definition used therein for such purpose), then compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.
     The Borrower shall deliver to the Administrative Agent at the same time as
the delivery of any annual or quarterly financial statements given in accordance
with the provisions of Section 6.1, (a) a description in reasonable detail of
any material change in the application of accounting principles employed in the
preparation of such financial statements from those applied in the most recently
preceding quarterly or annual financial statements as to which no objection
shall have been made in accordance with the provisions above and (b) a
reasonable estimate of the effect on the financial statements on account of such
changes in application.
     Section 1.4 Québec Matters.For purposes of any assets, liabilities or
entities located in the Province of Québec and for all other purposes pursuant
to which the interpretation or construction of this Agreement may be subject to
the laws of the Province of Québec or a court or tribunal exercising
jurisdiction in the Province of Québec, (a) “personal property” shall

24



--------------------------------------------------------------------------------



 



include “movable property”, (b) “real property” or “real estate” shall include
“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall include a “hypothec”, “right of
retention”, “prior claim” and a resolutory clause, (f) all references to filing,
perfection, priority, remedies, registering or recording under the Uniform
Commercial Code or a Personal Property Security Act shall include publication
under the Civil Code of Québec, (g) all references to “perfection” of or
“perfected” liens or security interest shall include a reference to an
“opposable” or “set up” lien or security interest as against third parties,
(h) any “right of offset”, “right of setoff” or similar expression shall include
a “right of compensation”, (i) “goods” shall include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (j) an “agent” shall include a “mandatary”, (k) “construction liens”
shall include “legal hypothecs”; (l) “joint and several” shall include
“solidary”; (m) “gross negligence or wilful misconduct” shall be deemed to be
“intentional or gross fault”; (n) “beneficial ownership” shall include
“ownership on behalf of another as mandatary”; (o) “easement” shall include
“servitude”; (p) “priority” shall include “prior claim”; (q) “survey” shall
include “certificate of location and plan”; (r) “state” shall include
“province”; (s) “fee simple title” shall include “absolute ownership”; (t)
“accounts” shall include “claims”. The parties hereto confirm that it is their
wish that this Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only and
that all other documents contemplated thereunder or relating thereto, including
notices, may also be drawn up in the English language only. Les parties aux
présentes confirment que c’est leur volonté que cette convention et les autres
documents de crédit soient rédigés en langue anglaise seulement et que tous les
documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en langue anglaise seulement.
ARTICLE II
THE LOAN; AMOUNT AND TERMS
     Section 2.1 Term Loan.
     (a) Loan. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to loan to the Borrower funds in an aggregate amount
equal to One Hundred Thirty Million Dollars ($130,000,000) or such lesser amount
as shall have been actually advanced on and as of the Funding Date (the “Loan”)
and, individually, in an amount equal to such Lender’s Commitment Percentage of
the Committed Amount.
     (b) Notice of Borrowing. The Borrower shall request the Loan by delivering
a written Notice of Borrowing (or telephone notice promptly confirmed in writing
by delivery of a written Notice of Borrowing, which delivery may be by
facsimile) to the Administrative Agent not later than 11:00 a.m. on the third
(3rd) Business Day prior to the Funding Date. The Notice of Borrowing shall be
irrevocable and shall specify (A) that the additional proceeds of the Loan are
requested, (B) the Funding Date, and (C) the Interest Period. If the Borrower
shall fail to specify an Interest Period in the Notice of Borrowing, then such
notice shall be deemed to be a request for an Interest Period of one (1) month.
The Administrative Agent shall give notice to each Lender promptly upon receipt
of each Notice of Borrowing, the contents thereof and each such Lender’s share
thereof.

25



--------------------------------------------------------------------------------



 



     (c) Advance. Each Lender agrees to make an Advance to the Borrower in the
amount equal to such Lender’s Commitment Percentage of the Committed Amount to
be advanced on the Funding Date as specified in the Notice of Borrowing.
Principal payments made after the Funding Date may not be reborrowed.
     (d) Funding. Each Lender will make an amount equal to such Lender’s
Commitment Percentage of the Committed Amount available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in the Lenders’ Administrative Details Schedule, or at such other
office as the Administrative Agent may designate in writing, by 1:00 p.m. on the
Funding Date in Dollars and in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent by crediting the account of the Borrower on the books of
such office with the Committed Amount and in like funds as received by the
Administrative Agent.
     (e) Interest.
     (i) Applicable Rate. Except as set forth in Section 2.1(e)(ii) hereof, the
Loan shall continue to bear interest on the outstanding principal amount thereof
from the Funding Date until such Loan is paid in full, at the Applicable Rate.
Each Borrower covenants and agrees to promptly pay interest on the Loan on each
Interest Payment Date, with such interest payable in arrears.
     (ii) Default Rate. Upon the occurrence, and during the continuance, of an
Event of Default, the principal of and, to the extent permitted by law, interest
on the Loan and any other amounts owing hereunder or under the other Credit
Documents shall bear interest, payable on demand, at the Default Rate.
     Section 2.2 Evidence of Indebtedness.
     (a) Accounts and Records. The Loan shall be evidenced by one (1) or more
accounts or records maintained by the Administrative Agent in the ordinary
course of business. The accounts or records maintained by the Lender shall be
conclusive absent manifest error of the amount of the Loan made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.
     (b) Note. The Borrower agrees that, in addition to such accounts or records
set forth in Section 2.2(a), to evidence their obligation to repay the Loan made
hereunder, with interest accrued thereon, it shall issue and deliver to the
Administrative Agent on the Funding Date the Note in the aggregate principal
amount of the principal amount of the Loan. The Administrative Agent may attach
schedules to the Note and endorse thereon the date, amount and maturity of the
Loan and payments with respect thereto. In the event that any amount hereunder
or under the Note is not paid by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise), the Administrative Agent may take all
such actions as it sees fit to recover such amount, including, without
limitation, the commencement and maintenance of proceedings.
     (c) Effect of Account Entries. Entries made in good faith by the
Administrative Agent in its account or accounts pursuant to Section 2.2(a),
shall be prima facie evidence of the

26



--------------------------------------------------------------------------------



 



amount of principal and interest due and payable or to become due and payable
from the Borrower to the Lenders, under this Agreement and the other Credit
Documents, absent manifest error; provided that the failure of the Lender to
make an entry, or any finding that an entry is incorrect, in such account or
accounts shall not limit or otherwise affect the obligations of the Borrower
under this Agreement and the other Credit Documents.
     Section 2.3 Repayment and Prepayment.
     (a) Repayment. On each date set forth below (each, a “Principal Repayment
Date”), the Borrower shall repay to the Lender the respective amounts set forth
opposite such Principal Repayment Date as follows:

          Principal     Repayment Date   Amount
May 17, 2010
  $ 6,500,000  
August 17, 2010
  $ 6,500,000  
November 17, 2010
  $ 6,500,000  
February 17, 2011
  $ 6,500,000  
May 17, 2011
  $ 6,500,000  
August 17, 2011
  $ 6,500,000  
November 17, 2011
  $ 6,500,000  
February 17, 2012
  $ 6,500,000  
May 17, 2012
  $ 6,500,000  
August 17, 2012
  $ 6,500,000  
November 17, 2012
  $ 6,500,000  
February 17, 2013
  $ 58,500,000  

provided, however, that the final principal repayment installment of the Loan
shall be repaid on or before the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of the Loan outstanding on such
date. Each Borrower covenants and agrees to pay the Loan in accordance with the
terms of this Agreement and the Note.
     (b) Optional Prepayments. The Borrower shall have the right to prepay the
Loan in whole or in part from time to time; provided, however, that each partial
prepayment of the Loan shall be in a minimum principal amount of One Million
Dollars ($1,000,000) and integral multiples of Five Hundred Thousand Dollars
($500,000) in excess thereof or, if less, the unpaid balance thereof. The
Borrower shall give three (3) Business Days’ irrevocable notice of prepayment to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable). Each prepayment pursuant to this Section 2.3(b) shall be applied
to the outstanding Loan as the Borrower may elect. All prepayments under this
Section 2.3(b) shall be subject to Section 2.11, but otherwise without premium
or penalty. Interest on the principal amount prepaid shall be payable on the
next occurring Interest Payment Date that would have occurred had such Loan not
been prepaid or, at the request of the Administrative Agent, interest on the
principal amount prepaid shall be payable on any date that a prepayment is made
hereunder through the date of prepayment.

27



--------------------------------------------------------------------------------



 



     Section 2.4 Fees.
     (a) Commitment Fee. In consideration of the Commitment, the Borrower shall
pay to the Lenders such fees as are required by the Lenders and agreed to by the
Borrower.
     (b) Finality of Fees. All fees hereunder are fully earned and payable when
due and are non-refundable.
     Section 2.5 Computation of Interest and Fees.
     (a) Interest payable hereunder and all other fees and other amounts payable
hereunder shall be calculated on the basis of a three hundred sixty (360) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of each determination of a LIBOR
Rate on the Business Day of the determination thereof.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.
     (c) It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any Obligation), shall the
interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Note or otherwise, exceed the maximum nonusurious amount
permissible under any Requirement of Law. If, from any possible construction of
any of the Credit Documents or any other document, interest would otherwise be
payable in excess of the maximum nonusurious amount, any such construction shall
be subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under any
Requirement of Law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loan under any Requirement of Law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loan and not to the payment of interest, or refunded to the
Borrower or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal amount of the Loan. The right
to demand payment of the Loan or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loan
shall, to the extent permitted by any Requirement of Law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or

28



--------------------------------------------------------------------------------



 



extension) of the Loan so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by any
Requirement of Law.
     (d) For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or any fee to be paid hereunder or in
connection herewith is to be calculated on the basis of a 360-day or 365-day
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360 or 365,
as applicable. The rates of interest under this Agreement are nominal rates, and
not effective rates or yields. The principle of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement.
     (e) Any provision of this Agreement that would oblige a Canadian Credit
Party to pay any fine, penalty or rate of interest on any arrears of principal
or interest secured by a mortgage on real property or hypothec on immovables
that has the effect of increasing the charge on arrears beyond the rate of
interest payable on principal money not in arrears shall not apply to such
Canadian Credit Party, which shall be required to pay interest on money in
arrears at the same rate of interest payable on principal money not in arrears.
     (f) If any provision of this Agreement would oblige a Canadian Credit Party
to make any payment of interest or other amount payable to any Secured Party in
an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by that Secured Party of “interest” at a “criminal rate” (as
such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by that Secured Party of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:
     (i) first, by reducing the amount or rate of interest; and
     (ii) thereafter, by reducing any fees, commissions, costs, expenses,
premiums and other amounts required to be paid which would constitute interest
for purposes of section 347 of the Criminal Code (Canada).
     Section 2.6 Pro Rata Treatment and Payments.
     (a) Pro Rata Treatment. Each payment (other than prepayments made pursuant
to Section 2.3(b)) of principal or interest under this Agreement or the Note
shall be applied pro rata, first, to any fees and expenses then due and owing by
the Borrower hereunder, second, to interest then due and owing hereunder and
under the Note and, third, to principal then due and owing hereunder and under
the Note. Each payment on account of any fees and expenses hereunder shall be
made pro rata in accordance with the respective amounts due and owing. Each
optional prepayment of the Loan shall be applied in accordance with Section
2.3(b). Prepayments made pursuant to Section 2.9 shall be applied in accordance
with such section. All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim and shall be made to the Administrative

29



--------------------------------------------------------------------------------



 



Agent for the account of the Lenders at the Administrative Agent’s office
specified on the Lenders’ Administrative Details Schedule in Dollars and in
immediately available funds not later than 12:00 Noon on the date when due. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Loan) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension. If any payment on
the Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.
     (b) Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies by the Administrative Agent or the Lenders pursuant to Section 8.2 (or
after the Loan (with accrued interest thereon) and all other amounts under the
Credit Documents shall automatically become due and payable in accordance with
the terms of such Section), all amounts collected or received by the
Administrative Agent or any Lender on account of the Obligations or any other
amounts outstanding under any of the Credit Documents or in respect of the
Collateral shall be paid over or delivered as follows:
     FIRST, to the payment of all out-of-pocket costs and expenses (including
without limitation reasonable attorneys’ fees) of the Administrative Agent in
connection with enforcing the rights of the Lenders under the Credit Documents
and any protective advances made by the Administrative Agent with respect to the
Collateral under or pursuant to the terms of the Security Documents;
     SECOND, to payment of any fees owed to the Administrative Agent;
     THIRD, to the payment of all out-of-pocket costs and expenses (including
without limitation, reasonable attorneys’ and consultants’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Obligations owing to such Lender;
     FOURTH, to the payment of all of the Obligations consisting of interest and
any accrued fees not paid under the foregoing;
     FIFTH, to the payment of the outstanding principal amount of the
Obligations and any breakage, termination or other payments due on the
Obligations, and any interest accrued thereon together with all Obligations
arising under any Hedging Agreement with a Lender (or an Affiliate of a Lender)
or any account (including cash management accounts) or other cash management
services provided by a Lender (or an Affiliate of a Lender);
     SIXTH, to all other Obligations and all other obligations which shall have
become due and payable under the Credit Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

30



--------------------------------------------------------------------------------



 



     SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.
     Section 2.7 Non-Receipt of Funds by the Administrative Agent.
     (a) Unless the Administrative Agent shall have been notified in writing by
the Borrower, prior to the date on which any payment is due from it hereunder
(which notice shall be effective upon receipt) that the Borrower does not intend
to make such payment, the Administrative Agent may assume that the Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the LIBOR Rate.
     (b) A certificate of the Administrative Agent submitted to the Borrower or
any Lender with respect to any amount owing under this Section 2.7 shall be
conclusive in the absence of manifest error.
     Section 2.8 Inability to Determine Interest Rate; Base Rate Loan.
Notwithstanding any other provision of this Agreement, if (i) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period, including that LIBOR quotations are unavailable
or insufficient in number or (ii) the Required Lenders shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of funding the Loan during such Interest Period, the Administrative
Agent shall forthwith give telephone notice of such determination, confirmed in
writing, to the Borrower and the Lenders at least two (2) Business Days prior to
the first day of such Interest Period. Until any such notice has been withdrawn
by the Administrative Agent, the outstanding Loan shall be converted into a Base
Rate Loan (i) on the last day of the then-current Interest Period if the Lenders
may lawfully continue to maintain the Loan as a LIBOR Rate Loan to such day, or
(ii) immediately if the Administrative Agent or any Lender shall determine that
any Lender may not lawfully continue to maintain its Committed Percentage of the
Loan as a LIBOR Rate Loan to such day.
     Section 2.9 Illegality. Notwithstanding any other provision of this
Agreement, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by the relevant Governmental Authority to
any Lender shall make it unlawful for such

31



--------------------------------------------------------------------------------



 



Lender or its LIBOR Lending Office to make or maintain its Committed Percentage
of the Loan as a LIBOR Rate Loan as contemplated by this Agreement or to obtain
in the interbank eurodollar market through its LIBOR Lending Office the funds
with which to make such Loan, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, and (b) the commitment of such
Lender hereunder to make a LIBOR Rate Loan or continue its Committed Percentage
of the Loan as a LIBOR Rate Loan as such shall forthwith be suspended until the
Administrative Agent shall give notice that the condition or situation which
gave rise to the suspension shall no longer exist. The Borrower hereby agrees to
promptly pay any Lender, upon its demand, any additional amounts necessary to
compensate such Lender for actual and direct costs (but not including
anticipated profits) reasonably incurred by such Lender in making any repayment
in accordance with this Section 2.9 including, but not limited to, any interest
or fees payable by such Lender to lenders of funds obtained by it in order to
make or maintain its Commitment Percentage of the Loan as a LIBOR Rate Loan
hereunder. A certificate as to any additional amounts payable pursuant to this
Section 2.9 submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section 2.9; provided, however, that such efforts shall
not cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.
     Section 2.10 Requirements of Law.
     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
     (i) shall subject such Lender to any tax of any kind whatsoever with
respect to any LIBOR Rate Loans made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for tax on the overall net
income of such Lender or franchise taxes imposed on it in lieu of net income
taxes and changes in the rate of such taxes);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or
     (iii) shall impose on such Lender any other condition not otherwise
expressly excluded above;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining its Committed Percentage of the Loan as a LIBOR Rate Loan
or to reduce any amount receivable hereunder or under the Note or the Loan,
then, in any such case, the Borrower shall promptly pay such Lender, within
fifteen (15) days after its demand, any additional

32



--------------------------------------------------------------------------------



 



amounts necessary to compensate such Lender for such additional cost or reduced
amount receivable which such Lender reasonably deems to be material as
determined by such Lender with respect to maintaining its Committed Percentage
of the Loan as a LIBOR Rate Loan. A certificate as to any additional amounts
payable pursuant to this Section 2.10 submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office, as the case may be) to
avoid or to minimize any amounts which might otherwise be payable pursuant to
this paragraph of this Section 2.10; provided, however, that such efforts shall
not cause the imposition on such Lender of any additional costs or other
disadvantages deemed by such Lender to be material.
     (b) If any Lender shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction. Such a certificate as to any additional
amounts payable under this Section 2.10 submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.
     (c) The agreements in this Section 2.10 shall survive the termination of
this Agreement and payment of the Note and all other amounts payable hereunder.
     Section 2.11 Indemnity. The Borrower hereby agrees to indemnify each Lender
and to hold such Lender harmless from any liabilities, claims, costs, charges,
funding loss or expense which such Lender may sustain or incur as a consequence
of (a) default by the Borrower in payment of the principal amount of or interest
on the Loan by such Lender in accordance with the terms hereof, (b) default by
the Borrower in accepting a borrowing after the Borrower have given a notice in
accordance with the terms hereof, (c) default by the Borrower in making any
prepayment after the Borrower has given a notice in accordance with the terms
hereof, and/or (d) any payment or prepayment of the Loan, or the extension
thereof, on a day which is not the last day of the Interest Period with respect
thereto, in each case including, but not limited to, any such loss, expense,
cost or liability arising from interest, fees, costs or charges payable by such
Lender to lenders of funds obtained by it in order to maintain its Committed
Percentage of the Loan hereunder. A certificate as to any additional amounts
payable pursuant to this Section 2.11 submitted by any Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. The agreements in this Section 2.11 shall survive termination of
this Agreement and payment of the Note and all other amounts payable hereunder.

33



--------------------------------------------------------------------------------



 



     Section 2.12 Taxes.
     (a) All payments made by the Borrower hereunder or under the Note shall be
made free and clear of, and without deduction or withholding for, any present or
future Taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any Governmental Authority or by any
political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding any Tax imposed on or measured by the net income or
profits of a Lender or franchise taxes imposed on it in lieu of net income
taxes, in each case pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein)
and all interest, penalties or similar liabilities with respect thereto. If any
Taxes are so levied or imposed, the Borrower agrees to pay the full amount of
such Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement or under the Note, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in the Note. The Borrower will furnish to the
Administrative Agent as soon as practicable after the date the payment of any
Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender.
     (b) Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this
Section 2.12; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or other disadvantages deemed
by such Lender in its sole discretion to be material.
     (c) If the Borrower pays any additional amount pursuant to this
Section 2.12 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Borrower an amount that such Lender reasonably determines is equal to the net
tax benefit obtained by such Lender as a result of such payment by the Borrower.
In the event that no refund or credit is obtained with respect to the Borrower’s
payments to such Lender pursuant to this Section 2.12, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this Section 2.12(c) shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.12(c) to the
Borrower or any other party.
     (d) Each Lender that is not a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) (a “Foreign Lender”) shall submit to
Borrower and Administrative Agent on or before the date such financial
institution becomes a party hereto, two (2) duly signed completed copies of
either IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender
and entitling it to an exemption from, or reduction of, withholding tax on

34



--------------------------------------------------------------------------------



 



all payments to be made to such Foreign Lender by Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by Borrower pursuant to this Agreement) or
such other evidence satisfactory to Borrower and Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, United States
withholding tax. Thereafter and from time to time, each such Foreign Lender
shall: (i) promptly submit to Administrative Agent such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by Borrower pursuant to this Agreement; (ii) promptly notify
Administrative Agent of any change in circumstances that would modify or render
invalid any claimed exemption or reduction; and (iii) take such steps as shall
not be materially disadvantageous to it, in the reasonable judgment of such
Foreign Lender, and as may be reasonably necessary (including the re-designation
of its lending office) to avoid any requirement of applicable laws that Borrower
make any deduction or withholding for taxes from amounts payable to such Foreign
Lender. If any Foreign Lender fails to deliver the forms or other documentation
referred to in this subsection, then the Borrower shall not be required to pay
any additional amount to such Foreign Lender under Section 2.12(a) with respect
to any withholding tax imposed by Sections 1441 and 1442 of the Code; provided
that if such Foreign Lender shall have satisfied the requirement of this
Section 2.12(d) on the date such Foreign Lender became a Lender, nothing in this
Section 2.12(d) shall relieve the Borrower of its obligations to pay any amounts
pursuant to Section 2.12(a) in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Foreign
Lender is no longer properly entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Foreign Lender or
is not subject to withholding.
     (e) The agreements in this Section 2.12 shall survive the termination of
this Agreement and the payment of the Note and all other amounts payable
hereunder.
     Section 2.13 Judgment Currency Conversion. If, for the purposes of
obtaining judgment in any court in any jurisdiction with respect to this
Agreement or any other Credit Document, it becomes necessary to convert into a
particular currency (the “Judgment Currency”) any amount due under this
Agreement or under any other Credit Document in any currency other than the
Judgment Currency (the “Currency Due”), then conversion shall be made at the
rate of exchange prevailing on the Business Day before the day on which judgment
is given. For this purpose “rate of exchange” means the rate at which the
Administrative Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency in accordance with its normal practice at its head
office. In the event that there is a change in the rate of exchange prevailing
between the Business Day before the day on which the judgment is given and the
date of receipt by the Administrative Agent of the amount due, the Borrower
will, on the date of receipt by the Administrative Agent, pay such additional
amounts, if any, or be entitled to receive reimbursement of such amount, if any,
as may be necessary to ensure that the amount received by the Administrative
Agent on such date is the amount in the Judgment Currency which when converted
at the rate of exchange prevailing on the date of receipt by the Administrative
Agent is the amount then due under this Agreement or such other Credit

35



--------------------------------------------------------------------------------



 



Document in the Currency Due. If the amount of the Currency Due which the
Administrative Agent is so able to purchase is less than the amount of the
Currency Due originally due to it, the Borrower shall indemnify and save the
Administrative Agent and the Lenders harmless from and against all loss or
damage arising as a result of such deficiency. This indemnity shall constitute
an obligation separate and independent from the other obligations contained in
this Agreement and the other Credit Documents, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Administrative Agent from time to time and shall continue in full force
and effect notwithstanding any judgment or order for a liquidated sum in respect
of an amount due under this Agreement or any other Credit Document or under any
judgment or order.
     Section 2.14 Amendment and Restatement. This Agreement amends, restates and
continues the Existing Credit Agreement, and this Agreement and each Note and
all Instruments, agreements, and documents executed in connection herewith,
constitute an amendment, renewal, continuance and restatement of all
Indebtedness and Obligations of the Borrower and the Guarantors evidenced by the
Existing Credit Agreement and the Original Note. All promissory notes,
instruments, documents, and agreements entered into in connection with the
Existing Credit Agreement or the Original Note shall remain in full force and
effect, except to the extent expressly modified in accordance with their
respective terms. It is expressly understood and agreed by the parties hereto
that this Agreement is in no way intended to constitute, and does not
constitute, a release, repayment, satisfaction, discharge or novation of the
obligations and liabilities existing under the Existing Credit Agreement or the
Original Note or a release, termination, novation or impairment of any Lien or
Existing Credit Document. All Liens created pursuant to the Existing Credit
Documents shall extend and apply to this Agreement and each Note issued
hereunder and the full payment and performance of all Obligations, in each case
for the benefit of the Lenders. All such Liens created pursuant to the Existing
Credit Documents are hereby expressly continued, ratified and confirmed by the
Borrower and the Guarantors. The amendment and restatement hereby of the
Existing Credit Agreement, or the concurrent amendment and restatement of any
other Existing Credit Document, shall not constitute a waiver of any conditions
or requirements set forth herein or therein, whether or not performed, fulfilled
or required to be performed or fulfilled prior to the date hereof, nor does it
constitute consent to any prior or existing default, event of default or breach
of any provision hereof or of any other Existing Credit Document. All references
to the Existing Credit Agreement in any Existing Credit Document shall be deemed
to refer to this Agreement. If any inconsistency exists between this Agreement
and the Existing Credit Agreement, the terms of this Agreement shall prevail.
Nothing contained in this Agreement or any other document or instrument executed
contemporaneously herewith shall be deemed to satisfy or discharge the
Indebtedness or Obligations arising under this Agreement or any Note (this being
an amendment and restatement only).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Agreement and to make the Loan
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:

36



--------------------------------------------------------------------------------



 



     Section 3.1 Corporate Existence; Compliance with Law. Each of the Credit
Parties (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the requisite corporate
power, authority and right to acquire, lease, own and operate, as applicable,
all its property and to conduct the business in which it is currently engaged,
(c) is duly qualified to conduct business and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except to the extent that
the failure to so qualify or be in good standing could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     Section 3.2 Corporate Power; Authorization; Enforceable Obligations. Each
of the Credit Parties has full corporate power, authority and right to execute,
deliver and perform the Credit Documents to which it is party and has taken all
necessary limited liability company or corporate action to authorize the
execution, delivery and performance by it of the Credit Documents to which it is
party. No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery or
performance of any Credit Document by the Credit Parties (other than those which
have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties (except such filings as are necessary in
connection with the perfection of the Liens created by such Credit Documents).
Each Credit Document to which it is a party has been duly executed and delivered
on behalf of each of the Credit Parties. Each Credit Document to which it is a
party constitutes a legal, valid and binding obligation of each of the Credit
Parties, enforceable against such Credit Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     Section 3.3 Financial Condition; No Material Adverse Effect.
     (a) The audited Consolidated financial statements of Royal Gold for the
twelve-month period ending June 30, 2009, and the related Consolidated
statements of income and of cash flows for the fiscal year ended on such date,
all of which have been furnished to the Administrative Agent, have been prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein and fairly present the
financial condition of Royal Gold and its Consolidated Subsidiaries as of the
date or dates thereof and results of operations for the periods covered thereby.
Such financial statements and the notes thereto disclose all material
liabilities, direct or contingent, of Royal Gold and its Consolidated
Subsidiaries that are required to be disclosed under GAAP.
     (b) Subsequent to the respective dates as of which information is given in
such financial statements, there has been no change or event that, individually
or in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

37



--------------------------------------------------------------------------------



 



     Section 3.4 Compliance with Laws; No Conflict; No Default.
     (a) The (i) execution, delivery and performance by each Credit Party of the
Credit Documents to which such Credit Party is a party, in accordance with their
respective terms, the borrowings hereunder and the transactions contemplated
hereby, and (ii) execution, delivery and performance of the Plan of Arrangement
by each Credit Party or Subsidiary thereof that is a party thereto and the
consummation of the Arrangement and the other transactions contemplated thereby,
in each case, do not and will not, by the passage of time, the giving of notice
or otherwise, (A) violate any Requirement of Law applicable to such Credit
Party, (B) conflict with, result in a breach of or constitute a default under
the articles of incorporation, bylaws, articles of organization, operating
agreement or other organizational documents of such Credit Party or any material
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval of such
Person, except to the extent that such conflict, breach or default with respect
to any such indenture, agreement or instrument could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, or (C)
result in or require the creation or imposition of any Lien upon or with respect
to any property now owned or hereafter acquired by such Person other than Liens
arising under the Credit Documents.
     (b) Each Credit Party (i) has all Governmental Approvals required by law
for it to conduct its business in all material respects, and (ii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Requirements of Law relating to it or any of its respective
properties, in each case except to the extent the failure to obtain such
Governmental Approval or failure to comply with such Governmental Approval or
Requirement of Law could not reasonably be expected to have a Material Adverse
Effect. Except as set forth in Schedule 3.4(b) and except for matters that do
not have or would not reasonably be expected to have a Material Adverse Effect,
to the knowledge of the Credit Parties, the Project Managers of each of the
Projects have obtained all material Governmental Approvals required to operate
such Projects as currently being operated in accordance with the then-effective
mine plan therefore and are operating such Projects in material compliance
therewith.
     (c) Except as set forth in Schedule 3.4(c) hereto, (i) each Credit Party
has complied in all material respects with all Requirements of Law, (ii) to the
knowledge of each Credit Party, each Project is in compliance with all
Requirements of Law relating to the operation of such Project, in each case
except to the extent that the failure to obtain a Governmental Approval or the
failure to comply with such Governmental Approval or Requirement of Law has not
had, and would not reasonably be expected to have, a Material Adverse Effect,
and (iii) to the knowledge of each Credit Party, no investigation is currently
being conducted by any local, state or federal agency with respect to
enforcement of Requirements of Law that would reasonably be expected to have a
Material Adverse Effect. Except as disclosed in Schedule 3.4(c), no Credit Party
has knowledge of any existing violation of Requirements of Law or notices
thereof issued by any Governmental Authority, with respect to a Credit Party or
a Project, that has had or would reasonably be expected to have a Material
Adverse Effect.
     (d) None of the Credit Parties is in default under or with respect to any
of its Material Contracts, or any judgment, order or decree to which it is a
party, in any respect that has had or

38



--------------------------------------------------------------------------------



 



could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.
     Section 3.5 No Material Litigation. Except as set forth in Schedule 3.5
hereto, no Credit Party is a party to any action, suit or proceeding at law or
in equity, by or before any Governmental Authority (or, to the knowledge of any
Credit Party, threatened in writing) against or affecting any Credit Party, any
Royalty Interest, or any Project that has had, or would reasonably be expected
to have a Material Adverse Effect, or which may affect the legality, validity or
enforceability of this Agreement or any other Credit Document. Except as set
forth in Schedule 3.5, to the knowledge of each Credit Party, there is no
action, suit or proceeding at law or in equity, by or before any Governmental
Authority now pending or threatened against or, with direct and specific
application, affecting, any Credit Party, the Royalty Interests or any Project,
which has had, or would reasonably be expected to have, a Material Adverse
Effect, or which may affect the legality, validity or enforceability of this
Agreement or any other Credit Document, and no judgments are outstanding which
could reasonably be expected to have a Material Adverse Effect.
     Section 3.6 Employee Benefit Plans and Canadian Pension Plans.
     (a) Employee Benefit Plans. Each Employee Benefit Plan established or
maintained by the Borrower or any other Credit Party complies, and has been
maintained and administered, in all material respects in accordance with
applicable Requirements of Law. Each Employee Benefit Plan is fully funded on a
going concern basis in accordance with its terms and applicable Requirements of
Law, and the present value of all accrued benefits under any such plans do not
exceed the value of the assets of such plans allocable to such accrued benefits
by an amount that could reasonably be expected to have a Material Adverse
Effect. No material liability exists with respect to any Employee Benefit Plan
that has been terminated.
     (b) Canadian Pension Plans. Each of the Canadian Pension Plans (if any) is
duly registered under the Canadian Income Tax Act and any other applicable Laws
which require registration, has been administered in accordance with the
Canadian Income Tax Act and such other applicable Laws and no event has occurred
which could reasonably be expected to cause the loss of such registered status,
except to the extent that any failure to do so could not reasonably be expected
to have a Material Adverse Effect. All material obligations of each of the
Credit Parties (including fiduciary, funding, investment and administration
obligations) required to be performed in connection with the Canadian Pension
Plans and the funding agreements therefor have been performed on a timely basis,
except to the extent that any failure to do so could not reasonably be expected
to have a Material Adverse Effect. There are no outstanding disputes concerning
the assets of the Canadian Pension Plans. No promises of benefit improvements
under the Canadian Pension Plans have been made except where such improvement
could not reasonably be expected to have a Material Adverse Effect. All
contributions or premiums required to be made or paid by each of the Credit
Parties to the Canadian Pension Plans have been made on a timely basis in
accordance with the terms of such plans and all applicable Laws. There have been
no improper withdrawals or applications of the assets of the Canadian Pension
Plans. None of the Canadian Pension Plans contain or have ever contained a
“defined benefit provision”, as that term is defined in subsection 147.1(1) of
the Canadian Income Tax Act. Each of the Canadian Pension Plans is fully funded
on a solvency

39



--------------------------------------------------------------------------------



 



basis and going concern basis (using actuarial methods and assumptions which are
consistent with the valuations last filed with the applicable Governmental
Authorities and which are consistent with GAAP).
     Section 3.7 Environmental Matters.
     (a) To the knowledge of the Credit Parties, the Projects are owned, leased,
developed, operated or otherwise utilized in compliance with all applicable
Environmental Laws and Governmental Approvals, in each case except to the extent
that the failure to comply with such Environmental Laws or Governmental
Approvals has not had, and would not reasonably be expected to have, a Material
Adverse Effect.
     (b) No Credit Party has received any written or actual notice of violation,
alleged violation, non-compliance, notice of investigation, liability or
potential liability regarding Materials of Environmental Concern, compliance
with Environmental Laws or other environmental matters with regard to any of the
Projects, in each case, except as those that have not had, and would not
reasonably be expected to have, a Material Adverse Effect, nor does any Credit
Party have knowledge that any such notice will be received or is being
threatened.
     (c) No judicial proceeding or governmental or administrative action under
any Environmental Law is pending or, to the knowledge of any Credit Party
threatened, against any Credit Party, or to the knowledge of any Credit Party is
pending against any Project that has had, or would reasonably be expected to
have, a Material Adverse Effect. To the knowledge of the Credit Parties, there
are no consent decrees or other clean-up orders, mitigation orders, compliance
orders, remediation orders, decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to any Project that have had, or would
reasonably be expected to have, a Material Adverse Effect.
     Section 3.8 Purpose of Loan. The proceeds of the Loan shall be used by the
Borrower to fund the Arrangement, fund the redemption of the Debentures and pay
any fees and expenses in connection therewith and herewith.
     Section 3.9 Subsidiaries. Set forth on Schedule 3.9 is a complete and
accurate list of all Subsidiaries of the Credit Parties as of the Execution
Date. Information on the attached Schedule includes jurisdiction of
incorporation or organization; the number of authorized shares of each class of
Capital Stock or other equity interests; the number of outstanding shares of
each class of Capital Stock or other equity interests, the owner thereof and the
percentage of such ownership; and the number and effect, of all outstanding
options, warrants, rights of conversion or purchase and similar rights. The
outstanding Capital Stock and other equity interests of all such Subsidiaries is
validly issued, fully paid and non-assessable and is owned free and clear of all
Liens (other than Permitted Liens).
     Section 3.10 Ownership; Insurance.
     (a) Each of the Credit Parties has good, legal and valid title to (or in
the case of any leased premises, easement properties or licensed property, valid
leasehold, easement or license

40



--------------------------------------------------------------------------------



 



interests, which are in full force and effect, in) its real property and good
title to, or a valid leasehold interest in, its personal property.
     (b) Each of the Credit Parties has and maintains in full force and effect
adequate insurance in accordance with Section 6.9 hereof and which insurance is
described in full as of the Execution Date on Schedule 6.9.
     Section 3.11 Title to Royalty Interests; Liens. Schedule 1.1(a) sets forth,
as of the Execution Date, a complete and accurate listing and description of
each Material Royalty, including the Project and the Royalty Interest associated
therewith. Schedule 1.1(c) sets forth, as of the Execution Date, a complete and
accurate listing of each of the Royalty Interests, other than the Material
Royalties. Each Credit Party has good and marketable title to the Material
Royalties owned by it, free and clear of any claims or rights of title and free
and clear of all Liens except for Permitted Liens; and each Credit Party has
good title to the Royalty Interests (other than the Material Royalties) owned by
it, free and clear of any claims or rights of title and free and clear of all
Liens except for Permitted Liens.
     Section 3.12 Royalty Agreements. Schedule 1.1(a) sets forth a complete and
accurate list of all Royalty Agreements of each Credit Party relating to a
Material Royalty and in effect as of the Execution Date. Each Royalty Agreement
relating to a Material Royalty is (i) a legal, valid and binding obligation of
the Credit Party that is a party thereto, and to each Credit Party’s knowledge,
each other party thereto, and (ii) other than as set forth in Schedule 3.12,
each such Royalty Agreement is, and after giving effect to the transactions
contemplated by the Credit Documents will be, in full force and effect in
accordance with the terms thereof. To the extent requested by the Administrative
Agent, the Borrower has delivered or made available to the Administrative Agent
a true and complete copy of each Royalty Agreement listed on Schedule 1.1(a). No
Credit Party is in breach of or in default under any Royalty Agreement relating
to a Material Royalty. As of the Execution Date and since the date thereof,
other than as set forth on Schedule 3.12, no Credit Party has made any
unresolved allegation that any counterparty to a Material Contract has breached
or defaulted under any such agreement in a material respect, except for
allegations of breach or default that a Credit Party has diligently pursued and
resolved within thirty (30) days of obtaining knowledge thereof and which has
not had, and would not reasonably be likely to have, a Material Adverse Effect
during such period of time. To the knowledge of each Credit Party, other than as
set forth on Schedule 3.12, no counterparty to any Material Contract is in
material breach of or in material default of any such Material Contract, except
for allegations of breach or default that a Credit Party is diligently pursuing
and will resolve within thirty (30) days of obtaining knowledge thereof and
which breach or default has not had, and would not reasonably be likely to have,
a Material Adverse Effect.
     Section 3.13 Indebtedness. Except as otherwise permitted under Section 7.1,
the Credit Parties and their Subsidiaries have no Indebtedness.
     Section 3.14 Taxes. Each of the Credit Parties and their Subsidiaries has
filed, or caused to be filed, all Tax returns (federal, provincial, state,
local, foreign or otherwise) required to be filed and has paid (a) all amounts
of Taxes shown thereon to be due (including interest and penalties) and (b) all
other Taxes, fees, assessments and other governmental charges (including

41



--------------------------------------------------------------------------------



 



mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except, in each case, for such Taxes (i) which are not yet delinquent,
(ii) that are being contested in good faith and by proper proceedings, and
against which adequate reserves are being maintained in accordance with GAAP, or
(iii) that arise and become due in jurisdictions outside of the United States,
Canada or Mexico and which are not material either individually or in the
aggregate. Each Credit Party has established reserves which are reasonably
believed by the officers and representatives of such Credit Party to be adequate
for the payment of such taxes. None of the Credit Parties is aware of any
proposed Taxes or Tax assessments against it or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.
     Section 3.15 No Burdensome Restrictions. None of the Credit Parties or any
of its Subsidiaries is a party to any agreement or Instrument or subject to any
other obligation or any charter or corporate restriction or any provision of any
applicable Requirement of Law which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     Section 3.16 Limitations on Incurrence of Indebtedness. No Credit Party is
subject to any Requirement of Law limiting its ability to borrow money or to
incur or perform the Obligations or to grant Liens with respect to the
Collateral as set forth in the Security Documents.
     Section 3.17 Accuracy and Completeness of Information. No factual
information heretofore, contemporaneously or hereafter furnished by or on behalf
of any Credit Party or any of its Subsidiaries to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement or any other
Credit Document contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained therein, in
light of the circumstances when made, not materially misleading; provided,
however, that projections contained therein are not to be viewed as factual and
that actual results during the periods covered thereby may differ from the
results set forth in such projections by a material amount. There is no fact now
known to any Credit Party or any of its Subsidiaries which has, or could
reasonably be expected to have, a Material Adverse Effect.
     Section 3.18 Events of Default. No event has occurred and is continuing, or
would result from the incurring of the Obligations by the Borrower under this
Agreement, that, individually or in the aggregate, constitute, or could be
reasonably expected to constitute, a Default or Event of Default.
     Section 3.19 Material Contracts. Except as set forth in Schedule 3.19
hereto, no Credit Party is a party to any material agreement or Instrument or
subject to any charter or other corporate restriction that has had or could
reasonably be expected to have a Material Adverse Effect. Each Material Contract
of the Credit Parties is, and after giving effect to the transactions
contemplated by the Credit Documents will be, in full force and effect in
accordance with the terms thereof and no Borrower or Subsidiary thereof has
violated in any respect any such Material Contract, the effect of which has had
or could reasonably be expected to have a Material Adverse Effect.

42



--------------------------------------------------------------------------------



 



ARTICLE IV
COLLATERAL SECURITY
     Section 4.1 Security Documents. As security for the prompt, complete and
irrevocable payment and performance of the Obligations, each of the Credit
Parties shall, contemporaneously with or prior to the execution of this
Agreement, grant, execute and deliver, the Security Documents, other than the
Chilean Security Documents. The Credit Parties agree to finalize, execute and
deliver the Chilean Security Documents in accordance with Section 6.16. The
Security Documents create, or in the case of the Chilean Security Documents upon
their delivery they will create, valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are, or upon the filing of the appropriate perfection or other administrative
action or notices to third parties necessary to perfect such security interests
and Liens will be, perfected security interests and Liens, prior to all other
Liens, other than Permitted Liens.
     Section 4.2 No Limitation on Application of Security Interest. The Credit
Parties agree that notwithstanding any provision of any other Credit Document to
the contrary, the Liens created pursuant to the Security Documents shall secure
all Obligations. The payment and performance of all Obligations are
unconditionally and irrevocably guaranteed by the Guarantors.
     Section 4.3 Maintenance of Security Over Material Royalties. The Credit
Parties shall grant, and at all times after the delivery of each applicable
Security Document shall maintain, Security Documents satisfactory to the
Administrative Agent in its sole discretion over and with respect to the
Material Royalties (the “Collateral Requirement”), subject to any release of the
RGLD Canada Security Documents pursuant to Section 4.5.
     Section 4.4 Perfection and Maintenance of Liens. Each Credit Party hereby
authorizes the Administrative Agent and the other Lenders to file such UCC
financing statements, PPSA financing statements and other agreements, documents,
registrations, filings or Instruments with such Governmental Authorities in such
jurisdictions as it determines to be desirable and to take such other actions as
the Administrative Agent or any Lender determine to be necessary or desirable to
legalize, authenticate, protect, perfect and maintain the perfection of first
priority Liens in the Collateral identified in the Security Documents. The
Credit Parties agree to cooperate with the Administrative Agent and the other
Lenders in delivering all share certificates and other certificates of Capital
Stock pledged pursuant to the Pledge Agreements and in undertaking and
completing all recordings, filings, registrations and other actions required in
connection with the Security Documents, and each Credit Party further agrees to
promptly take all such other actions as the Administrative Agent may reasonably
determine to be necessary or appropriate to confirm, perfect, maintain and
protect the perfection of the Liens granted by the Security Documents.
     Section 4.5 Release of RGLD Canada Security Documents. Upon the completion
of all documents, Instruments, deliveries, and actions set forth in Section 6.16
to the satisfaction of the Administrative Agent in its sole discretion, the
Administrative Agent and the Lenders agree that the RGLD Canada Security
Documents shall be terminated and RGLD Canada shall be released from its
obligations under the Credit Documents as promptly as practicable

43



--------------------------------------------------------------------------------



 



thereafter, and in connection therewith, the Administrative Agent and the
Lenders, at the expense of the Credit Parties, shall execute and deliver such
terminations, releases and discharges necessary to evidence such release.
ARTICLE V
CONDITIONS PRECEDENT
     Section 5.1 Conditions to Funding the Loan. The obligation of each Lender
to Advance its Committed Percentage of the Loan hereunder is subject to the
satisfaction of the following conditions precedent on or prior to the date of
making such Loan:
     (a) Execution of Credit Documents. The Administrative Agent shall have
received (i) counterparts of this Agreement, (ii) the Note, (iii) counterparts
to each Security Document requested by the Administrative Agent (other than the
Chilean Security Documents, which shall be delivered to the Administrative Agent
as set forth in Section 6.16), and (iv) counterparts to each other Credit
Document, in each case conforming to the requirements of this Agreement and
executed by a duly authorized officer of each party thereto, and in each case in
form and substance reasonably satisfactory to the Lenders.
     (b) Authority Documents. The Administrative Agent shall have received a
certificate from the secretary of each Credit Party substantially in the form of
Exhibit G attached hereto, together with certified copies of each of the
following attachments:
     (i) Articles of Incorporation/Charter Documents. Copies of the articles of
incorporation or other charter documents, as applicable, of such Credit Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the jurisdiction of its incorporation;
     (ii) Bylaws/Operating Agreement. A copy of the bylaws or comparable
operating agreement of such Credit Party;
     (iii) Resolutions. Copies of resolutions of the board of directors of such
Credit Party approving and adopting the Credit Documents, the transactions
contemplated therein and authorizing execution and delivery thereof;
     (iv) Good Standing. Copies of certificates of good standing, existence or
its equivalent with respect to such Credit Party certified as of a recent date
by the appropriate Governmental Authorities of the state of incorporation or
organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect on
the business or operations of such Credit Party; and
     (v) Incumbency. Incumbency signatures of appropriate officers of such
Credit Party, including each officer executing a Credit Document.
     (c) Officer’s Certificates. The Administrative Agent shall have received a
certificate dated as of the Execution Date executed by a Responsible Officer of
each of the Credit Parties,

44



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit H hereto stating that (i) except as set
forth on Schedule 3.5, there is no pending or, to the knowledge of any Credit
Party threatened, litigation, investigation, bankruptcy or insolvency,
injunction, order or claim affecting or relating to any Credit Party or any of
its Subsidiaries, or any Royalty Interest or Project, which has had, or would
reasonably be expected to have, a Material Adverse Effect, or which would
reasonably be expected to affect the legality, validity or enforceability of
this Agreement or the other Credit Documents, that has not been settled,
dismissed, vacated, discharged or terminated prior to the date thereof and
(ii) immediately after giving effect to this Agreement, the other Credit
Documents and all the transactions contemplated therein, (A) no Default or Event
of Default exists, (B) all representations and warranties contained herein and
in the other Credit Documents are true and correct in all material respects, and
(C) the Credit Parties are in compliance with each of the financial covenants
set forth in Section 6.15.
     (d) Compliance Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
demonstrating compliance with the financial covenants contained in Section 6.15
by calculation thereof as of the end of the most recently completed fiscal
quarter.
     (e) Legal Opinions of Counsel. The Administrative Agent shall have received
the opinions of legal counsel (including local counsel to the extent required by
the Administrative Agent) for the Credit Parties as the Administrative Agent may
require, dated the Execution Date and addressed to the Administrative Agent and
the Lenders in form and substance reasonably acceptable to the Administrative
Agent.
     (f) Collateral. The Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent:
     (i) searches of all Lien filings, registrations and records deemed
necessary by the Administrative Agent, and copies of any documents, filings and
Instruments on file in such jurisdictions;
     (ii) all financing statements, registrations, filings or other Instruments
for each appropriate jurisdiction as is necessary or desirable, in the
Administrative Agent’s sole discretion, to perfect, or maintain the perfection
of, the Administrative Agent’s security interest in the Collateral (other than
with respect to the Chilean Security Documents, which shall be delivered to the
Administrative Agent in accordance with Section 6.16);
     (iii) [Intentionally Omitted]; and
     (iv) such other duly executed agreements, consents, notices or Instruments
as are necessary, in the Administrative Agent’s sole discretion, to formalize,
legalize, protect, perfect and maintain the Administrative Agent’s security
interest in the Collateral (other than with respect to the Chilean Security
Documents, which shall be delivered to the Administrative Agent in accordance
with Section 6.16).
     (g) Liability and Casualty Insurance. The Administrative Agent shall have
received copies of insurance policies or certificates of insurance evidencing
liability and casualty insurance meeting the requirements set forth herein or in
the Security Documents.

45



--------------------------------------------------------------------------------



 



     (h) Fees. The Lenders shall have received all fees owing pursuant to
Section 2.4.
     (i) Consents. The Administrative Agent shall have received evidence that
all shareholder, board of director and third party consents and approvals
(including consents and approvals of any Governmental Authority) necessary in
connection with the financings and other transactions contemplated hereby have
been obtained.
     (j) Material Adverse Effect. No material adverse change shall have occurred
since June 30, 2009 in the business, properties, operations or financial
condition of the Credit Parties and their Subsidiaries taken as a whole.
     (k) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the Loan.
     (l) Revolving Amendment. The Administrative Agent shall have received
counterparts of the Revolving Amendment executed by a duly authorized officer of
each party thereto, and in each case in form and substance reasonably
satisfactory to the Administrative Agent and all other agreements, documents,
certificates and Instruments to be delivered by any party thereto in connection
with therewith.
     (m) Notice of Borrowing; Satisfaction of all Conditions. The Borrower shall
have delivered an executed Notice of Borrowing, and the Borrower shall have
certified the satisfaction of all conditions precedent set forth in this
Section 5.1 by the delivery of such Notice of Borrowing.
     (n) Additional Matters. Such other approvals, opinions, documents or
Instruments as the Administrative Agent may reasonably request, and all
documents and legal matters in connection with the transactions contemplated by
this Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.
ARTICLE VI
AFFIRMATIVE COVENANTS
     The Credit Parties hereby covenant and agree that on the Execution Date,
and thereafter for so long as this Agreement is in effect and until all the
Obligations owing to the Administrative Agent or any Lender hereunder, are
irrevocably paid in full, the Credit Parties shall, and shall cause each of
their Subsidiaries to:
     Section 6.1 Financial Statements and Information. Furnish to the
Administrative Agent:
     (a) Annual Financial Statements. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year, a copy of the
Consolidated Royal Gold balance sheet as at the end of such fiscal year and the
related Consolidated Royal Gold statements of income and retained earnings and
of cash flows for such year, which shall be audited by a firm of independent
certified public accountants of recognized standing reasonably acceptable to the
Administrative Agent, setting forth in each case in comparative form the figures
for the previous

46



--------------------------------------------------------------------------------



 



year, reported on without a “going concern” or like qualification or exception,
or qualification indicating that the scope of the audit was inadequate to permit
such independent certified public accountants to certify such financial
statements without such qualification;
     (b) Quarterly Financial Statements. As soon as available and in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year, a copy of the Consolidated Royal Gold balance
sheet as at the end of such period and related Consolidated Royal Gold
statements of income and retained earnings and of cash flows for such quarterly
period and for the portion of the fiscal year ending with such period, in each
case setting forth in comparative form consolidated figures for the
corresponding period or periods of the preceding fiscal year (subject to normal
recurring year-end audit adjustments);
     (c) Financial Statement Standards. All financial statements shall be
complete and correct in all material respects (subject, in the case of interim
statements, to normal recurring year-end audit adjustments and the lack of
footnotes) and prepared in reasonable detail and, in the case of the annual and
quarterly financial statements provided in accordance with subsections (a) and
(b) above, in accordance with GAAP applied consistently throughout the periods
reflected therein and further accompanied by a description of, and an estimation
of the effect on the financial statements on account of, a change, if any, in
the application of accounting principles as provided in Section 1.3;
     (d) Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 6.1(a) and 6.1(b) above, a certificate of a
Responsible Officer of each Borrower substantially in the form of Exhibit I,
(i) demonstrating compliance with the financial covenants contained in
Section 6.15 by calculation thereof as of the end of each such fiscal period,
and (ii) stating that no Default or Event of Default exists, or if any Default
or Event of Default does exist, specifying the nature and extent thereof and
what action the Credit Parties propose to take with respect thereto; and
     (e) Other Information. Each Credit Party shall deliver to the
Administrative Agent such other information (in form reasonably acceptable to
the Administrative Agent) regarding the conditions or operations, financial or
otherwise, of each Credit Party, the Royalty Interests, the Projects, the
Project Properties or any other properties or activities of a Credit Party as
the Administrative Agent may reasonably request from time to time to the extent
such information is in the possession or control of a Credit Party and not
subject to confidentiality restrictions that prevent the Borrower’s disclosure
thereof.
     Section 6.2 Notices. Promptly provide written notice to the Administrative
Agent (which shall promptly transmit such notice to each Lender) of:
     (a) the occurrence of any Default or Event of Default, which notice shall
be provided in any event within two (2) Business Days after any Credit Party
knows or has reason to know thereof;
     (b) the occurrence of any default or event of default known to a Credit
Party under any Material Contract of any Credit Party or any of its Subsidiaries
which could reasonably be

47



--------------------------------------------------------------------------------



 



expected to have a Material Adverse Effect or involve a monetary claim in excess
of Two Million Dollars ($2,000,000);
     (c) any litigation, lawsuit, action, claim or dispute, or any investigation
or proceeding known to any Credit Party, (i) affecting any Credit Party or any
of its Subsidiaries which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect or involve a monetary claim in excess of Two
Million Dollars ($2,000,000), (ii) affecting or with respect to this Agreement
or any other Credit Document or (iii) involving an environmental claim or
potential liability of any Credit Party or any of its Subsidiaries under
Environmental Laws in excess of Two Million Dollars ($2,000,000);
     (d) any loss or damage to the Collateral in excess of One Million Dollars
($1,000,000), exclusive of diminution in value caused solely by changes in the
price of any Metal from time to time;
     (e) the consummation by any Credit Party of any purchase or acquisition
transaction involving a Royalty Interest with a value in excess of Ten Million
Dollars ($10,000,000), whether a new Royalty Interest or an addition to or
increase in an existing Royalty Interest;
     (f) any acquisition of an additional interest in a Project that is subject
to a Material Royalty;
     (g) every notice, and the contents thereof, received by a Borrower in
relation to any renewal of any rights with respect to, or having a material
adverse effect upon any Material Royalty or associated Project, including
notices pertaining to the loss of or a failure to obtain or a failure to be able
to renew such interest in a material part of such Project, together with a copy
of such notice if in writing;
     (h) every default or other adverse claim or demand made by any Person which
would, if successful, constitute a Material Adverse Effect;
     (i) every press release issued by a Credit Party together with a copy of
such press release, and any other occurrence, matter, event or thing (other than
changes in the price of Gold or other Metals) constituting a Material Adverse
Effect, together with a reasonably detailed explanation of such other
occurrence, matter, event or thing;
     (j) each material memorandum, letter or report received by a Credit Party
from any Project Manager concerning any Material Royalty or associated Project,
including (to the extent received by a Borrower and not subject to
confidentiality restrictions that prevent such Credit Party from disclosure
thereof) the annual strategic business plan and all reserve, mine plan and/or
operating reports received by a Credit Party with respect to a Project that is
subject to a Material Royalty, together with a copy of such plans and reports;
     (k) any notice of any material violation of or material noncompliance by
any Credit Party or any Subsidiary thereof with any Requirement of Law received
by any Credit Party from any Governmental Authority;

48



--------------------------------------------------------------------------------



 



     (l) any amendment or waiver of, or any notice of default or event of
default with respect to, the Revolving Credit Agreement;
     (m) promptly after a Responsible Officer of a Credit Party obtains
knowledge thereof, any attachment, judgment, Lien, levy or order exceeding Two
Million Dollars ($2,000,000) that is, or is reasonably likely to be, assessed
against any Credit Party other than Permitted Liens; and
     (n) promptly after a Responsible Officer of a Credit Party obtains
knowledge thereof, any other development, occurrence or event (other than
changes in the price of Gold or other Metals) which could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section 6.2 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Credit Parties propose to take with respect
thereto, if any. In the case of any notice of a Default or Event of Default, the
Borrower shall specify that such notice is a Default or Event of Default notice
on the face thereof. For so long as the Administrative Agent and the
“Administrative Agent” (as defined in the Revolving Credit Agreement) shall be
the same financial institution or servicer, a notice under this Section 6.2
shall constitute notice under Section 6.2 of the Revolving Credit Agreement and
a notice under Section 6.2 of the Revolving Credit Agreement shall constitute
notice under this Section 6.2.
     Section 6.3 Payment of Taxes and Other Obligations. Each Credit Party and
its Subsidiaries shall pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its Taxes in the
United States and Canada, all its material Taxes in all jurisdictions other than
the United States and Canada, and all other material obligations and liabilities
of whatever nature which, in each of the foregoing cases, if unpaid, could
become a Lien upon the Collateral, and any additional costs that are imposed as
a result of any failure to so pay, discharge or otherwise satisfy such Taxes,
obligations and liabilities. Each Credit Party shall have the right, however, to
contest in good faith the validity or amount of any such Taxes by proper
proceedings timely instituted, and may permit the Taxes so contested to remain
unpaid during the period of such contest if: (a) it diligently prosecutes such
contest, (b) it sets aside on its books adequate reserves in conformity with
GAAP with respect to the contested items, (c) during the period of such contest,
the enforcement of any contested item is effectively stayed, (d) such contest
does not involve any material risk of the sale, forfeiture or loss of any part
of the Collateral and provided such non-payment is permitted by the appropriate
taxing legislation. Each Credit Party shall promptly pay or cause to be paid any
valid final judgment enforcing any such taxes and cause the same to be satisfied
of record.
     Section 6.4 Payment of Indebtedness. Except as would not constitute a
Default or an Event of Default pursuant to Section 8.1(d), each Credit Party
shall pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all of its Indebtedness and other
material obligations of whatever nature, except for any Indebtedness or other
material obligations which are being contested in good faith and by appropriate
proceedings if (a) reserves in conformity with GAAP with respect thereto are
maintained on its books, and (b) such contest does not involve any material risk
of the sale, forfeiture or loss of any part of the Collateral.

49



--------------------------------------------------------------------------------



 



     Section 6.5 Conduct of Business and Maintenance of Existence. Each Credit
Party shall continue to engage in business of the same general type as conducted
by it on the Execution Date; preserve, renew and keep in full force and effect
its existence and good standing in its jurisdiction of organization and each
other jurisdiction where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business; comply with all Material Contracts except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
     Section 6.6 Maintenance of Royalty Interests and Defend Title. Each Credit
Party shall, at its own cost and expense, maintain, warrant and defend the title
to the Material Royalties and the other Collateral against the claims and
demands of all Persons whomsoever, except as permitted in writing by the
Administrative Agent.
     Section 6.7 Maintenance of Liens. Each Credit Party shall take all action
required or desirable to maintain and preserve the Liens of the Administrative
Agent on the Collateral and, to the extent required under each Security
Document, the first priority thereof. Each Credit Party, at no cost to the
Administrative Agent or any Lender, shall from time to time execute, deliver,
file and record, and each Credit Party authorizes the Administrative Agent to
file and record, any and all further Instruments (including financing
statements, continuation statements and similar statements with respect to any
of the Security Documents) reasonably requested by the Administrative Agent for
such purposes, including such as may be necessary to include within the
Collateral (a) any additional real property interests or other increase in the
Material Royalties and (b) any other or additional Royalty Interests included or
added as a Material Royalty.
     Section 6.8 Maintenance and Perfection of Pledged Assets. Each Credit Party
shall, and shall cause each of its Subsidiaries to, cause 100% of the Capital
Stock of each company pledged as security for the Obligations to be subject at
all times to a first priority, perfected Lien in favor of the Administrative
Agent pursuant to the terms and conditions of the Security Documents or such
other security documents as the Administrative Agent shall reasonably request,
including the delivery of all share certificates therefor.
     Section 6.9 Insurance. Maintain with financially sound and reputable
insurance companies (i) insurance on all its property (including without
limitation its tangible Collateral) insuring against at least such risks as are
usually insured against in the same or a similar business and as required by
Requirements of Law and (ii) liability insurance covering at least such risks as
are usually insured against in the same or a similar business and as required by
Requirements of Law; and furnish to the Administrative Agent, upon request, full
information as to the insurance carried. The present insurance coverage of the
Credit Parties as of the Execution Date is outlined as to carrier, policy
number, expiration date, type and amount on Schedule 6.9. Upon the request of
the Administrative Agent from time to time, each Credit Party shall deliver to
the Administrative Agent evidence of the insurance then in effect, including a
detailed list of such insurance containing the information set forth on
Schedule 6.9.
     Section 6.10 Inspection of Property; Books and Records; Discussions.

50



--------------------------------------------------------------------------------



 



     (a) Keep proper books of records and accounts in which full, true, correct
and complete entries shall be made of all dealings and transactions in relation
to its businesses and activities, such entries to be in conformity with GAAP and
all Requirements of Law.
     (b) Permit, during normal business hours and upon reasonable notice, the
Administrative Agent, any Lender or any agent or representative of the foregoing
to examine the books of record and accounts, to visit, examine and inspect the
properties of the Credit Parties, to examine and make abstracts from any of the
books and records of the Credit Parties and their Subsidiaries and to discuss
the affairs, finances and accounts of each Credit Party with such Credit Party’s
principal officers, engineers, technical staff and independent accountants, at
such intervals as the Administrative Agent may desire; provided, however, that
(1) the Administrative Agent, the Lenders and their agents and representatives
shall provide such Credit Party with at least five (5) Business Days’ notice of
any visit and shall use commercially reasonable efforts not to disrupt such
Credit Party’s business during any such visits, and (2) so long as no Event of
Default shall have occurred and be continuing, the Credit Parties shall not be
responsible for the cost and expense of any visit or inspection to a Project or
more than one visit or inspection per calendar year in the aggregate by the
Administrative Agent and the Lenders. Upon any request by the Administrative
Agent to visit and inspect any Project associated with a Material Royalty, each
Credit Party will use commercially reasonable efforts to make arrangements with
the Project Manager for such a visit to and inspection of such Project Property
by the Administrative Agent or its agents or representatives (it being
understood that any such inspection or visit shall be (1) at the risk of the
Administrative Agent and the Lenders, as applicable, and (2) subject to all
limitations applicable to inspections of or visits to such Projects by the
Credit Parties).
     Section 6.11 Compliance with Law. Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply in all respects with all Requirements of
Law, including Environmental Laws and Governmental Approvals, applicable to it
and its property, except where any noncompliance or violation has not had, and
could not reasonably be expected to have, a Material Adverse Effect.
     Section 6.12 Environmental Laws. Defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective Affiliates,
employees, agents, consultants, representatives, officers, managers and
directors, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
relating to or associated with the violation of, noncompliance with or
investigation, liability, claim, lawsuit, failure or action under, any
Environmental Law applicable to the operations of the Credit Parties or any of
their Subsidiaries or to the Properties or the Projects, or any orders,
requirements, remediation, reclamation, settlements, response or demands of
Governmental Authorities related thereto, or with respect to the release,
presence, handling or disposal of Materials of Environmental Concern at any
Property or Project, including reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of (i) the
gross negligence or willful misconduct of the party seeking indemnification
therefor as determined by a court of competent jurisdiction in a final and
non-appealable judgment or (ii) any other loan facility or other interest in the
Properties or the Projects not attributable to this Agreement or the other
Credit Documents. The agreements in this paragraph shall survive repayment of
the Obligations.

51



--------------------------------------------------------------------------------



 



     Section 6.13 Compliance with Employment Laws. Each Credit Party shall
(a) comply with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all Plans, and with Chilean
Decree Law 3.500 when applicable, (b) not take any action or fail to take any
action the result of which could be a liability to the PBGC or to a
Multiemployer Plan, (c) not participate in any prohibited transaction that would
result in any civil penalty under ERISA or tax under the Code, (d) operate each
Plan in such a manner that will not incur any tax liability under Section 4980B
of the Code or any liability to any qualified beneficiary as defined in
Section 4980B of the Code and (e) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any Plan as may
be reasonably requested by the Administrative Agent.
     Section 6.14 Further Assurances. Each Credit Party shall execute,
acknowledge and deliver to the Administrative Agent such other and further
documents and Instruments and do or cause to be done such other acts as the
Administrative Agent reasonably determines to be necessary or desirable to
effect the intent of the parties to this Agreement or otherwise to protect and
preserve the interests of the Administrative Agent and the Lenders hereunder,
promptly upon request of the Administrative Agent, including the execution and
delivery of any and all documents which are necessary or advisable to create,
protect or maintain in favor of the Administrative Agent, for the benefit of the
Lenders, Liens on all Collateral of the Credit Parties as may be required by
this Agreement or any Security Document that are duly perfected in accordance
with all applicable Requirements of Law.
     Section 6.15 Financial Covenants. The Credit Parties shall at all times
maintain and comply with the following financial covenants:
     (a) Leverage Ratio. The Leverage Ratio shall be less than or equal to 3.0
to 1.0.
     (b) Consolidated Net Worth. A Consolidated Net Worth of not less than an
amount equal to (i) 80% multiplied by (ii) the sum of (A) $480,782,000, plus
(B) 50% of the cumulative positive quarterly net income for the period beginning
July 1, 2008 and ending with the most recently completed fiscal quarter for
which financial statements have been provided pursuant to Section 6.1(b).
     (c) Interest Coverage Ratio. The Interest Coverage Ratio shall be greater
than 3.0 to 1.0.
     (d) Current Ratio. The Current Ratio shall be (i) for the periods ending
March 31, 2010 and June 30, 2010, greater than or equal to 1.0 to 1.0; and
(ii) all times thereafter, greater than or equal to 1.5 to 1.0.
     Section 6.16 Chilean Security Documents. The Credit Parties shall use their
commercially reasonable efforts to finalize, execute and deliver to the
Administrative Agent the Chilean Security Documents, in form and content
satisfactory to the Administrative Agent, as promptly as practicable after the
Execution Date, including: (i) counterparts of each Pledge Agreement and
Security Agreement executed by the appropriate Credit Party as a notarial deed,
to be delivered as promptly as practicable and in any event by not later than
April 30, 2010; (ii) signed and notarized Security Documents as filed,
registered, or recorded with each appropriate

52



--------------------------------------------------------------------------------



 



Governmental Authority as may be required or desirable for the attachment,
validity, formalization, perfection or enforceability of such Security Document,
together with the delivery of any notices in connection therewith, with delivery
of the foregoing to be completed as promptly as practicable and in any event by
not later than May 31, 2010; (iii) a signed security legal opinion from legal
counsel to the Credit Parties, in form and content acceptable to the
Administrative Agent, confirming the completion and perfection in favor of the
Administrative Agent of fully registered, enforceable first priority Liens on
the Material Royalties owned by RG Chile and on the other property rights and
interests of each Credit Party that are subject to the Chilean Security
Documents, with delivery of the foregoing to be completed as promptly as
practicable and in any event by not later than May 31, 2010; and (iv) such other
duly executed and notarized agreements, consents, notices, documents, opinions
or Instruments as are necessary, in the Administrative Agent’s sole discretion,
to formalize, legalize, protect and perfect the Administrative Agent’s fully
enforceable, first priority security interest in the Collateral identified in
the Chilean Security Documents, and all documents and legal matters in
connection with the Chilean Security Documents shall be satisfactory in form and
substance to the Administrative Agent and its counsel, with delivery of the
foregoing to be completed as promptly as practicable and in any event by not
later than May 31, 2010.
     Section 6.17 Repayment of Debentures and Release of Associated Liens
     As promptly as practicable and in any event by not later than the Outside
Redemption Date, the Borrower shall redeem the Debentures and terminate and
cancel the Indenture. As promptly as practicable and in any event by not later
than the Lien Release Date, all Liens existing to secure the Indenture shall
have been cancelled, terminated and released.
ARTICLE VII
NEGATIVE COVENANTS
     The Credit Parties hereby covenant and agree that on the Execution Date,
and thereafter for so long as this Agreement is in effect and until all the
Obligations owing to the Administrative Agent or any Lender hereunder, are
irrevocably paid in full, that:
     Section 7.1 Indebtedness. Each of the Credit Parties will not, nor will it
permit any Subsidiary to, contract, create, incur, assume or permit to exist any
Indebtedness, except, to the extent that none of the following, individually or
in the aggregate, would create or result in a breach of the Leverage Ratio:
     (a) Indebtedness arising or existing under this Agreement and the other
Credit Documents;
     (b) Indebtedness existing as of the Execution Date as referenced in the
financial statements referenced in Section 3.3 (and set out more specifically in
Schedule 7.1 hereto) together with any refinancings or replacements thereof that
do not increase the principal amount thereof;
     (c) Indebtedness incurred after the Execution Date consisting of Capital
Leases or Indebtedness incurred to provide all or a portion of the purchase
price of furniture, fixtures and

53



--------------------------------------------------------------------------------



 



equipment provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such furniture, fixtures and
equipment; (ii) no such Indebtedness shall be refinanced for a principal amount
in excess of the principal balance outstanding thereon at the time of such
refinancing; and (iii) the total amount of all such Indebtedness shall not
exceed One Million Dollars ($1,000,000) at any time outstanding and renewals,
refinancings or extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension;
     (d) Unsecured intercompany Indebtedness between any Credit Parties, between
Subsidiaries of the Credit Parties or between any Credit Party and a Subsidiary
thereof, including the RG Barbados Subordinated Loan, so long as the
Subordination Agreement remains in effect, and the RGLD Canada Intercompany
Loan; provided that any such Indebtedness owing by a Credit Party to a
Subsidiary shall be fully subordinated to the Obligations hereunder on terms and
conditions satisfactory to the Required Lenders;
     (e) Indebtedness and obligations owing under Hedging Agreements entered
into in order to manage existing or anticipated business risks and not for
speculative purposes; provided, that at all times no such Hedging Agreement
requires a Credit Party or a Subsidiary to post collateral or margin to secure
its obligations under such Hedging Agreement;
     (f) Indebtedness in respect of Guaranty Obligations to the extent permitted
under Section 7.3;
     (g) Unsecured Indebtedness issued and owed by a Credit Party or any
Subsidiary in an aggregate amount not to exceed Five Million Dollars
($5,000,000) at any time;
     (h) Indebtedness arising or existing under the Revolving Credit Agreement;
     (i) Indebtedness of any Credit Party that is subordinated to the
Obligations; provided, however, that (i) the subordination of such Indebtedness
is pursuant to a written subordination agreement satisfactory to the Required
Lenders in their sole discretion, (ii) the terms, conditions and amount of any
such subordinated Indebtedness shall be satisfactory to the Required Lenders in
their sole discretion, (iii) the stated maturity date or mandatory redemption
date of such subordinated Indebtedness shall not be prior to the Maturity Date,
including as such Maturity Date may be extended pursuant to the terms of this
Agreement, and (iv) immediately prior to and immediately after giving pro forma
effect to the full amount of such subordinated Indebtedness, no Default or Event
of Default shall occur hereunder (“Permitted Subordinated Indebtedness”); and
     (j) prior to the Outside Redemption Date, Indebtedness arising or existing
under the Indenture; provided that the principal amount outstanding thereunder
shall not be increased from the amount outstanding as of the Execution Date and
no Credit Party or any Subsidiary of any Credit Party shall become liable or
obligated with respect to such Indebtedness (other than those Persons currently
obligated thereunder that became a Subsidiary upon the closing of the
Arrangement).
     Section 7.2 Liens. Each of the Credit Parties will not, nor will it permit
any Subsidiary to, directly or indirectly, contract, create, incur, assume,
permit or suffer to exist, or

54



--------------------------------------------------------------------------------



 



agree to grant or create, any Lien with respect to any of its property or assets
of any kind (whether real or personal, tangible or intangible), including the
Royalty Interests or any Collateral, whether now owned or hereafter acquired,
except for Permitted Liens. Notwithstanding the foregoing, if a Credit Party
shall grant a Lien on any of its assets in violation of this Section 7.2, then
it shall be deemed to have simultaneously granted an equal and ratable Lien on
any such assets in favor of the Administrative Agent for the benefit of the
Lenders, to the extent such a Lien has not already been granted to the
Administrative Agent.
     Section 7.3 Guaranty Obligations. The Credit Parties will not, directly or
indirectly, enter into or otherwise become or be liable in respect of any
Guaranty Obligations other than (a) those in favor of the Administrative Agent
or the Lenders in connection herewith, and (b) Guaranty Obligations by the
Credit Parties and their Subsidiaries with respect to Indebtedness permitted
under Section 7.1 (except, as regards Indebtedness under subsection (b) thereof,
only if and to the extent such Indebtedness was guaranteed on the Execution
Date).
     Section 7.4 Nature of Business. Each of the Credit Parties will not, nor
will it permit any Subsidiary to, engage in any business activities or
operations substantially different from the business of ownership of
non-executory interests in mining properties or capital stock of companies in
the mining sector and activities and operations reasonably related thereto;
provided, however, that the Credit Parties shall be permitted to enter into
exploration agreements with respect to mining properties owned by it and into
joint venture agreements or other similar business arrangements pursuant to
which its executory or ownership interests are convertible into Royalties.
     Section 7.5 Dissolution or Sale of Assets. Each of the Credit Parties will
not, nor will it permit any Subsidiary to (whether in one transaction or in a
series of transactions and whether directly or indirectly): (a) dissolve,
liquidate or wind up its affairs, except for the dissolution, liquidation or
winding up of the affairs of any Non-Credit Party at such time as such
Non-Credit Party has no material assets; provided that the Credit Parties have
provided advance written notice thereof to the Administrative Agent; or
(b) sell, assign, transfer, lease to a third party or otherwise dispose of its
business or assets as a whole or in an amount which constitutes a substantial
portion thereof, except with respect to any Non-Credit Party that has no
material assets, which shall be permitted so long as no Default or Event of
Default has occurred and is continuing, or would otherwise occur as a result of
such action; provided that the Credit Parties have provided advance written
notice thereof to the Administrative Agent; or (c) sell, assign, transfer, lease
to a third party or otherwise dispose of any material property or asset,
including any Royalty Interest or Non-Credit Party Royalty Interest, equity
interests of any Non-Credit Party or any portion of the foregoing; or (d) agree
to do any of the foregoing at a future time; except, in the case of clause (c),
a Credit Party or Non-Credit Party shall be permitted to undertake the following
actions so long as no Default or Event of Default has occurred and is
continuing, or would occur as a result of such action:
     (i) the sale, assignment, lease, transfer or other disposition in the
ordinary course of business of (A) inventory or property that has become
obsolete or worn out or no longer used in the conduct of business,
(B) Non-Credit Party Royalty Interests and Royalty Interests (other than
Material Royalties) in respect of Metals other than precious Metals,
(C) Non-Credit Party Royalty Interests and Royalty Interests (other than
Material

55



--------------------------------------------------------------------------------



 



Royalties) in respect of precious Metals in an aggregate amount not to exceed
Five Million Dollars ($5,000,000) in the aggregate in any calendar year, (D) the
proceeds of the Loan in accordance with Section 3.8, (E) the assets set forth on
Schedule 7.5, or (f) other assets not constituting Royalty Interests or
Non-Credit Party Royalty Interests in an aggregate amount not to exceed One
Million Dollars ($1,000,000) in any calendar year;
     (ii) the swap or exchange of any Non-Credit Party Royalty Interest or
Royalty Interest not constituting a Material Royalty for another Non-Credit
Party Royalty Interest or Royalty Interest of at least reasonably equivalent
value, as determined by the Board of Directors of Royal Gold and approved in
writing by the Administrative Agent (or, to the extent that the Non-Credit Party
Royalty Interest or Royalty Interest to be acquired is less than reasonably
equivalent value, such swap or exchange shall be permitted if the net
disposition amount would be permitted pursuant to the immediately preceding
clause (i)); or
     (iii) the sale, assignment, lease or transfer of property or assets, other
than a Material Royalty, to a Credit Party.
     Section 7.6 Mergers. Each of the Credit Parties will not, nor will it
permit any Subsidiary to, (whether in one transaction or in a series of
transactions and whether directly or indirectly): (a) enter into any transaction
of amalgamation, merger, consolidation, partnership, joint venture or other
combination where such combination involves a contribution by a Credit Party or
a Subsidiary thereof of all or a substantial portion of its assets, except, in
each case, for (i) the Arrangement and (ii) the amalgamation, merger or
consolidation of a Credit Party or a Subsidiary thereof with and into another
Credit Party or the amalgamation, merger or consolidation of any Subsidiary that
is not a Credit Party with and into another Subsidiary that is not a Credit
Party; provided that if a Borrower is a party thereto, such Borrower will be the
surviving corporation, or (b) agree to do any of the foregoing at a future time.
     Section 7.7 Advances and Loan. Each of the Credit Parties will not, nor
will it permit any Subsidiary to, lend money or extend credit or make advances
(collectively, “Debt Investments”) to any Person except for: (a) receivables
owing to any Credit Party or any of its Subsidiaries, and advances to suppliers
and other extensions of trade credit, in each case if created, acquired or made
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms; (b) intercompany Debt Investments permitted pursuant
to Section 7.1(d); (c) non-cash consideration received in connection with sales
of property or assets permitted under Section 7.5; (d) Debt Investments existing
as of the Execution Date as set forth on Schedule 7.7; (e) purchases and
investments made in connection with the creation, development, acquisition or
other investment in any Non-Credit Party Royalty Interests or Royalty Interest;
(f) Debt Investments to employees of the Credit Parties or any Subsidiary to
finance travel, entertainment and relocation expenses and other ordinary
business purposes; (g) customary deposits in connection with operating leases
and good faith deposits made in connection with an acquisition otherwise
permitted hereunder; (h) Cash Equivalents; (i) Guaranty Obligations otherwise
permitted hereunder; and (j) advances of the proceeds of the Initial Loan and
other cash necessary to consummate the Arrangement. For clarity, the
requirements of this Section 7.7 shall not limit the ability of the Credit
Parties or any Subsidiary thereof to make equity investments in or to invest in
Royalty Interests.

56



--------------------------------------------------------------------------------



 



     Section 7.8 Transactions with Affiliates. Each of the Credit Parties will
not, nor will it permit any Subsidiary to, enter into any transaction or series
of transactions, whether or not in the ordinary course of business, with any
officer, director, shareholder or Affiliate that is not a Credit Party or
Subsidiary thereof other than on terms and conditions substantially as favorable
as would be obtainable in a comparable arm’s-length transaction with a Person
other than an officer, director, shareholder or Affiliate, except for
(a) dividends and distributions to shareholders otherwise permitted hereunder,
(b) expense reimbursement and reasonable salaries and other reasonable director
or employee compensation to officers and directors of the Credit Parties and
their Subsidiaries, and (c) advances or extensions of credit of the proceeds of
the Initial Loan and other cash necessary to consummate the Arrangement.
     Section 7.9 Organizational Documents. Each of the Credit Parties will not,
nor will they permit any of its Subsidiaries to, amend, modify or change their
articles of incorporation (or corporate charter or other similar organizational
document), operating agreement or bylaws (or other similar document) in any
material respect, except for the Permitted Bylaw Amendments.
     Section 7.10 Modification of Material Agreements. Each of the Credit
Parties will not, nor will it permit any of its Subsidiaries to, without the
approval of the Administrative Agent, modify or amend any agreement pertaining
to a Material Royalty, any Material Contract or any confidentiality agreements
or provisions to which a Credit Party is a party or otherwise subject in
connection with a Material Royalty or a Material Contract if such modification
or amendment would be adverse to the Lenders in any material respect. With
respect to any confidentiality agreement that any Credit Party may execute with
respect to (i) any existing agreement pertaining to a Material Royalty or a
Project related thereto, or (ii) any Royalty Interest or the Project associated
with such Royalty Interest acquired after the date hereof with the proceeds of
the Loan, such Credit Party shall use commercially reasonable efforts to include
appropriate provisions in such confidentiality agreement authorizing the Credit
Parties to provide to the Administrative Agent and the Lenders information
obtained by such Credit Party pursuant to such confidentiality agreement.
     Section 7.11 Limitation on Restricted Actions. Each of the Credit Parties
will not, nor will it permit any Subsidiary to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Person to (a) pay dividends or make any
other distributions to any Credit Party on its Capital Stock or with respect to
any other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act as a Guarantor and pledge its assets
pursuant to the Credit Documents, except (in respect of any of the matters
referred to in clauses (a)-(e) above) for such encumbrances or restrictions
existing under or by reason of (i) this Agreement and the other Credit
Documents, (ii) applicable Requirements of Law, (iii) pursuant to any document
or Instrument governing Indebtedness permitted by Section 7.1(c), (h) or (j),
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (iv) any Permitted
Lien or any document or Instrument governing any Permitted Lien, provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien, (v) customary restrictions on the assignment of
or granting of a Lien on a particular lease, sublease, license or contract set
forth in such lease, sublease, license or contract entered into in the

57



--------------------------------------------------------------------------------



 



ordinary course of business, (vi) restrictions on the pledge of interests in or
assets of joint ventures contained in the applicable joint venture agreement,
(vii) customary restrictions and conditions relating to a disposition of
property or assets permitted hereunder pending the consummation of such
disposition, and (viii) the Revolving Credit Agreement.
     Section 7.12 Maintenance of Material Royalties. Each of the Credit Parties
will not, nor will it permit any Subsidiary to, enter into any agreement or
undertaking, or otherwise act to sell, assign, transfer or create or suffer the
creation of rights of any Person other than a Credit Party or the Administrative
Agent or the Lenders in or with respect to a Material Royalty or any Metals
accruing to the account of a Credit Party pursuant thereto.
     Section 7.13 Canadian Pension Plans. Each Credit Party shall not:
     (a) terminate, or permit any other Credit Party to terminate, any Canadian
Pension Plan in a manner, or take any other action with respect to any Canadian
Pension Plan which could reasonably be expected to result in any material
liability of a Credit Party;
     (b) fail to make, or permit any other Credit Party to fail to make, full
payment when due of all amounts which, under the provisions of any Canadian
Pension Plan, any agreement relating thereto or applicable Law, the Borrower or
any other Credit Party is required to pay as contributions thereto, except where
the failure to make such payments could not reasonably be expected to have a
Material Adverse Effect,
     (c) permit to exist, or allow any other Credit Party to permit to exist,
any accumulated funding deficiency, whether or not waived, with respect to any
Canadian Pension Plan in an amount which could reasonably be expected to have a
Material Adverse Effect;
     (d) contribute to or assume an obligation to contribute to, or permit any
other Credit Party to contribute to or assume an obligation to contribute to,
any “multi-employer pension plan” as such term is defined in the Pension
Benefits Act (Ontario), unless such contribution is required to be made by a
Requirement of Law;
     (e) acquire, or permit any other Credit Party to acquire, an interest in
any Person if such Person sponsors, maintains or contributes to, or at any time
in the six-year period preceding such acquisition has sponsored, maintained, or
contributed to any “multi-employer pension plan” as such term is defined in the
Pension Benefits Act (Ontario); provided that, any Credit Party may acquire an
interest in any such Person if such Person is acquired as a Permitted
Acquisition and no Credit Party has any legal liability to perform such Person’s
obligations or assume such Person’s liabilities; or
     (f) permit, or allow any other Credit Party to permit, the actuarial
present value of the benefit liabilities (computed on an accumulated benefit
obligation basis in accordance with GAAP) under all Canadian Pension Plans in
the aggregate to exceed the current value of the assets of all Canadian Pension
Plans in the aggregate that are allocable to such benefit liabilities, in each
case only to the extent such liabilities and assets relate to benefits to be
paid to employees of the Credit Parties, by an amount that could reasonably be
expected to cause a Material Adverse Effect.

58



--------------------------------------------------------------------------------



 



     Section 7.14 No Further Negative Pledges. Each of the Credit Parties will
not, nor will it permit any Subsidiary to, enter into, assume or become subject
to any agreement prohibiting or otherwise restricting the creation or assumption
of any Lien upon its properties or assets, whether now owned or hereafter
acquired, or requiring the grant of any security to secure obligations under
such agreement if security is given for some other obligation, except
(a) pursuant to this Agreement and the other Credit Documents, (b) pursuant to
any document or Instrument governing Indebtedness incurred pursuant to Section
7.1(c), (h) or (j), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(c) in connection with any Permitted Lien or any document or Instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien,
(d) customary restrictions on the assignment of or granting of a lien on a
particular lease, sublease, license or contract set forth in such lease,
sublease, license or contract entered into in the ordinary course of business,
(e) restrictions on the pledge of interests in or assets of joint ventures
contained in the applicable joint venture agreement, (f) customary restrictions
and conditions relating to a disposition of property or assets permitted
hereunder pending the consummation of such disposition, and (g) the Revolving
Credit Agreement.
     Section 7.15 No Prepayment of Permitted Subordinated Indebtedness. To the
extent that any Borrower has incurred Permitted Subordinated Indebtedness in
accordance with Section 7.1(i) hereof, such Borrower shall pay such Permitted
Subordinated Indebtedness only in accordance with the terms thereof and shall
not (i) voluntarily prepay any principal of or interest on any such Permitted
Subordinated Indebtedness, (ii) use proceeds from the Loan to make any payment
or prepayment of principal of or interest on, or to create a sinking fund
payment in respect of, any such Permitted Subordinated Indebtedness, or
(iii) pay, prepay, redeem or purchase or deposit funds or property for the
payment, prepayment, redemption or purchase of Permitted Subordinated
Indebtedness, except, in each case, for regularly scheduled interest payments on
the Permitted Subordinated Indebtedness made in compliance with the
subordination terms thereof. The Borrower shall not make any payment on any
Permitted Subordinated Indebtedness if such payment would violate the
subordination provisions thereof or result in a Default or Event of Default
hereunder.
     Section 7.16 Restrictive and Inconsistent Agreements. Each of the Credit
Parties will not, nor will it permit any Subsidiary to, enter into any
agreement, Instrument or undertaking or incur or suffer any obligation
prohibiting or inconsistent with the performance by such Credit Party of the
Obligations or its obligations under any Royalty Agreement.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events (each an “Event of
Default”):
     (a) Any Borrower shall fail to pay (i) any principal on the Loan when due
(whether at maturity, by reason of acceleration or otherwise) in accordance with
the terms hereof, or (ii) within five (5) Business Days of the date when due,
any interest, costs, fees or any other

59



--------------------------------------------------------------------------------



 



Obligation or other amount payable hereunder or under any Credit Document when
due (whether at maturity, by reason of acceleration or otherwise) in accordance
with the terms hereof; or any Guarantor shall fail to pay on the Guaranty in
respect of any of the foregoing or in respect of any other Guaranty Obligations
hereunder; or
     (b) Any representation or warranty of a Credit Party made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial statement furnished
at any time under or in connection with this Agreement provided by a Responsible
Officer shall prove to have been incorrect, false or misleading in any material
respect on or as of the date made or deemed made; or
     (c) Any Credit Party shall fail to observe, perform or comply with any
covenant contained in this Agreement (other than the covenants referred to in
paragraph (a) above) and such Credit Party shall have not remedied such default
within ten (10) days after written notice of such default has been given by the
Administrative Agent to the Borrower; or
     (d) A default shall occur under any Credit Document, any Royalty Agreement
pertaining to a Material Royalty or any agreement pertaining to Indebtedness
permitted hereunder; or any Credit Party or any Subsidiary thereof shall fail to
pay any Indebtedness with a value, individually or in the aggregate, in excess
of Two Million Five Hundred Thousand Dollars ($2,500,000) (excluding
Indebtedness evidenced by the Note) or any interest or premium thereon, when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the Instrument relating to such Indebtedness; or any other
default under any Instrument relating to any such Indebtedness, or any other
event, shall occur and shall continue after the applicable grace period, if any,
specified in such Instrument, if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness;
or any such Indebtedness shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof; or, other than as described in this Agreement, any
Credit Party shall default or fail to perform under any Credit Document and such
Credit Party shall have not remedied such default within ten (10) days after
written notice of such default has been given by the Administrative Agent to the
Borrower; or
     (e) An “Event of Default” (as defined in the Revolving Credit Agreement)
shall occur and be continuing under the Revolving Credit Agreement;
     (f) (i) Any Credit Party or any of its Subsidiaries shall initiate or
commence any case, proceeding or other action (A) under any existing or future
Bankruptcy Law or at common law or in equity, or otherwise seeking to have it
judged bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, compromise, protection,
moratorium, relief, stay of proceedings of creditors generally (or any class of
creditors), composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Credit Party or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) any Canadian Credit Party shall commit an act
of bankruptcy under the Bankruptcy and Insolvency Act (Canada), or makes an
assignment of its property for the general benefit of its creditors under such
Act, or makes a proposal (or files a

60



--------------------------------------------------------------------------------



 



notice of its intention to do so) under such Act; or (iii) there shall be
commenced against any Credit Party or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above
(including without limitation any petition or application being filed or made or
other proceeding instituted against such Credit Party seeking a receiving order
under the Bankruptcy and Insolvency Act (Canada) which (A) results in the entry
of an order for relief or any such adjudication or appointment; (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days; or C) in
respect of which such Credit Party files an answer admitting the material
allegations of a petition filed against it in any such proceeding; or (iv) there
shall be commenced against any Credit Party or any of its Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
their assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or iv) any Credit Party or any of
its Subsidiaries shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), (iii), or (iv) above; or (vi) any Credit Party or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or
     (g) One or more judgments, orders, decrees or arbitration awards shall be
entered against any Credit Party or any Subsidiary thereof involving in the
aggregate a liability (to the extent not covered by third-party insurance with
respect to which coverage has not been disputed by the insurer) of Two Million
Five Hundred Thousand Dollars ($2,500,000) or more, and all such judgments,
orders, decrees or arbitration awards shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within thirty (30) days
from the entry thereof, or any injunction, temporary restraining order or
similar decree shall be issued against any Credit Party, any of its Subsidiaries
or any of their respective Properties or Projects that could reasonably be
expected to result in a Material Adverse Effect; or
     (h) Any involuntary Lien or Liens for amounts then due in the aggregate sum
of Two Hundred Fifty Thousand Dollars ($250,000) or more, of any kind or
character (other than Permitted Liens) shall attach to any assets or property of
any Credit Party if such Lien or Liens are not discharged or bonded pending
proceedings to release such Lien or Liens within sixty (60) days after the date
of attachment or unless such Lien or Liens are being contested in good faith; or
     (i) An Expropriation Event occurs with respect to any Material Royalty or a
Material Royalty is sold under threat of such taking, or possession of any
material portion of a Project Property pertaining to a Material Royalty is taken
through exercise of such power; or
     (j) Any Governmental Authority shall commence an investigation or take any
action with respect to any Credit Party or any Project or the Collateral, which
would result in a Material Adverse Effect on any Credit Party, unless such
action is set aside, dismissed or withdrawn within ninety (90) days of its
institution or such action is being contested in good faith and its effect is
stayed during such contest; or
     (k) There shall exist a defect or deficiency in title to any Royalty
Interest or the Project Properties (other than Permitted Liens) which results in
a Material Adverse Effect, and

61



--------------------------------------------------------------------------------



 



the Credit Parties have not remedied such defect or deficiency within ten
(10) days after written notice of default has been given to the Borrower by the
Administrative Agent or any Lender; or
     (l) Any Lien established or purported to be established by the Security
Documents shall fail to constitute a valid and effective Lien in the Collateral
described therein, perfected and with first priority to the extent required by
this Agreement or the Security Document related thereto, or any Credit Party
shall so state in writing, and the Credit Parties have not remedied such default
within ten (10) days after written notice of default has been given to the
Borrower by the Administrative Agent or any Lender; or
     (m) There shall occur a Change of Control; or
     (n) A Guaranty or any provision thereof for any reason shall cease to be in
full force and effect or any Guarantor or any Person acting by or on behalf of
any Guarantor shall deny or disaffirm any Guarantor’s obligations under any
Guaranty; or
     (o) Any other Credit Document shall fail to be in full force and effect or
to give the Administrative Agent and/or the Lenders the rights, powers and
privileges purported to be created thereby in any material respect (except as
such documents may be terminated or no longer in force and effect in accordance
with the terms thereof, other than those indemnities and provisions which by
their terms shall survive).
     Section 8.2 Acceleration; Remedies. Upon the occurrence and during the
continuation of an Event of Default, then, (a) if such event is an Event of
Default specified in Section 8.1(f) above, automatically the Loan (with accrued
interest thereon), and all other Obligations under the Credit Documents shall
immediately become due and payable, without notice from the Administrative Agent
or any Lender, and (b) if such event is any other Event of Default, any of the
following actions may be taken: with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, (i) by notice of default to
the Borrower, declare the Loan (with accrued interest thereon) and all other
Obligations under the Credit Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable, (ii) hire, at the
expense of the Credit Parties, one or more Independent Engineers or other
consultants, and the Credit Parties agree to cooperate with such engineers and
consultants, (iii) exercise any rights or remedies of the Administrative Agent
or the Lenders under this Agreement or any other Credit Document, including,
without limitation, any rights or remedies with respect to the Collateral, and
(iv) exercise any and all rights or remedies available to the Administrative
Agent or Lenders under applicable Requirements of Law, whether under law, in
equity or otherwise.
ARTICLE IX
THE AGENT
     Section 9.1 Appointment. Each Lender hereby irrevocably designates and
appoints HSBC Bank as the Administrative Agent of such Lender under this
Agreement, and each such Lender irrevocably authorizes HSBC Bank, as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this

62



--------------------------------------------------------------------------------



 



Agreement, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent.
     Section 9.2 Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care. Without limiting the foregoing, the Administrative Agent may appoint one
of its affiliates as its agent to perform the functions of the Administrative
Agent hereunder relating to the advancing of funds to the Borrower and
distribution of funds to the Lenders and to perform such other related functions
of the Administrative Agent hereunder as are reasonably incidental to such
functions.
     Section 9.3 Exculpatory Provisions. Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement (except
for its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any of the Credit
Documents or for any failure of the Borrower to perform their obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance by the Borrower of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower.
     Section 9.4 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon the
Note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it in good faith to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of the Note as the owner thereof for all purposes unless (a) a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent and (b) the Administrative Agent shall have received the
written agreement of such assignee to be bound hereby as fully and to the same
extent as if such assignee were an original Lender party hereto, in each case in
form satisfactory to the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of

63



--------------------------------------------------------------------------------



 



taking or continuing to take any such action. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under any
of the Credit Documents in accordance with a request of the Required Lenders or
all of the Lenders, as may be required under this Agreement, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Note.
     Section 9.5 Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.
     Section 9.6 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates has
made any representation or warranty to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and made its own decision to make its
Commitment Percentage of the Loan hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.
     Section 9.7 Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity hereunder (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective

64



--------------------------------------------------------------------------------



 



Commitment Percentages in effect on the date on which indemnification is sought
under this Section 9.7, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Note) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of any Credit Document or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided, however, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from the Administrative Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction. The
agreements in this Section 9.7 shall survive the termination of this Agreement
and payment of the Note and all other amounts payable hereunder.
     Section 9.8 Administrative Agent in Its Individual Capacity. The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower as though the
Administrative Agent were not the Administrative Agent hereunder. With respect
to the Committed Percentage of the Loan made or renewed by it and the Note (with
respect to the portion of the Note corresponding to the Administrative Agent’s
Committed Percentage of the Loan), the Administrative Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
     Section 9.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon thirty (30) days’ prior notice to the
Borrower and the Lenders. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the Note, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be approved by the Borrower with such approval not
to be unreasonably withheld (provided, however if an Event of Default shall
exist at such time, no approval of the Borrower shall be required hereunder),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Note. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
     Section 9.10 Nature of Duties. Except as otherwise expressly stated herein,
any agent (other than the Administrative Agent) listed from time to time on the
cover page of this Agreement shall have no obligations, responsibilities or
duties under this Agreement or under any other Credit Document other than
obligations, responsibilities and duties applicable to all Lenders in their
capacity as Lenders; provided, however, that such agents shall be entitled to
the same rights, protections, exculpations and indemnifications granted to the
Administrative Agent under this Article IX in their capacity as an agent.

65



--------------------------------------------------------------------------------



 



     Section 9.11 Quebec Security.
     (a) For greater certainty each of the Lenders hereby irrevocably
constitutes HSBC Bank USA, National Association as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by any
Credit Party on property pursuant to the laws of the Province of Québec in order
to secure obligations of any Credit Party under any bond, debenture or similar
title of indebtedness, issued by any Credit Party, and hereby agrees that the
Administrative Agent, may act as the bondholder and mandatary (i.e. agent) with
respect to any shares, capital stock or other securities or any bond, debenture
or similar title of indebtedness that may be issued by any Credit Party and
pledged in favour of the Administrative Agent, for the benefit of the Lenders.
The execution by HSBC Bank USA, National Association, acting as fondé de pouvoir
and mandatary, prior to the Credit Agreement of any deeds of hypothec or other
security documents is hereby ratified and confirmed.
     (b) Notwithstanding the provisions of Section 32 of An Act respecting the
special powers of legal persons (Québec), the Administrative Agent may acquire
and be the holder of any bond or debenture issued by any Credit Party (i.e. the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by any Credit Party).
     (c) The constitution of HSBC Bank USA, National Association as fondé de
pouvoir, and of the Administrative Agent as bondholder and mandatary with
respect to any bond, debenture, shares, capital stock or other securities that
may be issued and pledged from time to time to the Administrative Agent for the
benefit of the Lenders, shall be deemed to have been ratified and confirmed by
each Person accepting an assignment of, a participation in or an arrangement in
respect of, all or any portion of any Lenders’ rights and obligations under the
Credit Agreement by the execution of an assignment, including a joinder
agreement, or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Administrative Agent by the execution of an
assignment and assumption agreement or other agreement, or by the compliance
with other formalities, as the case may be, pursuant to which it becomes a
successor Administrative Agent under the Credit Agreement.
     (d) HSBC Bank USA, National Association acting as fondé de pouvoir shall
have the same rights, powers, immunities, indemnities and exclusions from
liability as are prescribed in favour of the Administrative Agent in the Credit
Agreement, which shall apply mutatis mutandis to HSBC Bank USA, National
Association acting as fondé de pouvoir.
ARTICLE X
MISCELLANEOUS
     Section 10.1 Amendments, Waivers and Release of Collateral. Neither this
Agreement, nor the Note, nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, supplemented, waived or modified except in
accordance with the provisions of this Section 10.1 nor may be released except
as specifically provided herein or in the Security Documents or in accordance
with the provisions of this Section 10.1. The Required Lenders may, or, with the
written consent of the Required Lenders, the Administrative Agent may, from

66



--------------------------------------------------------------------------------



 



time to time, (a) enter into with the Borrower written amendments, supplements
or modifications hereto and to the other Credit Documents for the purpose of
adding any provisions to this Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Borrower hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders
may specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement,
modification or release shall:
     (i) (A) reduce or increase the amount or extend the scheduled date of
maturity of the Loan or Note or any installment thereon or waive any payment
default (other than a payment default that has been cured), or (B) reduce the
stated rate of any interest or fee payable hereunder (other than interest at the
increased post-default rate) or extend the scheduled date of any payment
thereof, in each case without the written consent of all Lenders,
     (ii) increase the Committed Amount without the written consent of all
Lenders or the amount of any Lender’s Commitment without the written consent of
all Lenders directly affected thereby, or
     (iii) amend, modify or waive any provision of this Section 10.1 or change
the percentages specified in the definition of Required Lenders, without the
written consent of all the Lenders, or
     (iv) amend, modify or waive any provision of Article IX without the written
consent of the then Administrative Agent, or
     (v) release a Borrower or any other Credit Party from its obligations under
the Credit Documents or any Guarantor from its obligations under the Guaranty,
without the written consent of all of the Lenders, or
     (vi) release all of the Collateral or any material portion of the
Collateral that would result in the value of the Collateral being less than the
Collateral Requirement or amend the definition of Collateral Requirement, in
each case, without the written consent of all of the Lenders; or
     (vii) amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of all of the Required Lenders or all Lenders, as
appropriate, and, provided, further, that no amendment, waiver or consent
affecting the rights or duties of the Administrative Agent under any Credit
Document shall in any event be effective, unless in writing and signed by the
Administrative Agent, as applicable, in addition to the Lenders required
hereinabove to take such action.
     Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the other Credit Parties, the Lenders, the Administrative
Agent and all future holders of the Note. In the case of any waiver, the
Borrower, the other Credit Parties, the Lenders, and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding

67



--------------------------------------------------------------------------------



 



Loan and Note and other Credit Documents, and any Default or Event of Default
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.
     Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article IX (other than the provisions of Section 9.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan or similar action under
applicable Bankruptcy Law that affects the Loan, and each Lender acknowledges
that applicable Bankruptcy Law may supersede the unanimous consent provisions
set forth herein and (y) the Required Lenders may consent to allow a Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding.
     Section 10.2 Substitution of Lenders. In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 2.10 hereof,
(b) the Borrower receives notice from any Lender of any illegality pursuant to
Section 2.9 hereof, (c) any Lender is in default in any material respect with
respect to its obligations under the Credit Documents, or (d) a Lender or
Participant fails to consent to an amendment or waiver requested under
Section 10.1 or Section 10.7(b) hereof, as applicable, at a time when the
Required Lenders or other Participants, as applicable, have approved such
amendment or waiver (any such Lender or Participant referred to in clause (a),
(b), (c), or (d) above being hereinafter referred to as an “Affected Lender”),
the Borrower may, so long as no Default or Event of Default has occurred and
remains outstanding, in addition to any other rights the Borrower may have
hereunder or under applicable law, require, at its expense, any such Affected
Lender to assign, at par, without recourse, all of its interest, rights, and
obligations hereunder (including all of its Commitments and the Loan and other
amounts at any time owing to it hereunder and the other Credit Documents) to an
Eligible Assignee specified by the Borrower, provided that (i) such assignment
shall not conflict with or violate any law, rule or regulation or order of any
court or other governmental authority, (ii) the Borrower shall have paid to the
Affected Lender all monies (together with amounts due such Affected Lender
hereunder as if the Loan owing to it were prepaid rather than assigned) other
than such principal owing to it hereunder, and (iii) the assignment is entered
into in accordance with, and subject to the consents required by (other than the
consent of the Affected Lender), Section 10.7 hereof (provided any assignment
fees and reimbursable expenses due thereunder shall be paid by the Borrower).
     Section 10.3 Notices. Except as otherwise provided in Article II, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile or e-mail), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made (a) when delivered by hand, (b) when transmitted via telecopy (or other
facsimile device) to the number set out herein, (c) the Business Day immediately
following the day on which the same has been delivered prepaid (or pursuant to
an invoice arrangement) to a reputable national overnight air courier service,
(d) the third (3rd) Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, or (e) when delivered by e-mail,
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as

68



--------------------------------------------------------------------------------



 



by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice, request or demand is not
sent during the normal business hours of the recipient, such notice, request or
demand shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, in each case, addressed as follows in the case
of the Borrower, the other Credit Parties and the Administrative Agent, and,
with respect to each Lender, as set forth in the Lenders’ Administrative Details
Schedule, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Note:
     The Borrower and the other Credit Parties:
c/o Royal Gold, Inc.
1660 Wynkoop Street, Suite 1000
Denver, Colorado 80202-1132
Attention: Chief Financial Officer
Facsimile: (303) 595-9385
E-mail:swenger@royalgold.com
Telephone: (303) 573-1660
with a copy to:
c/o Royal Gold, Inc.
1660 Wynkoop Street, Suite 1000
Denver, Colorado 80202-1132
Attention: General Counsel
Facsimile: (303) 595-9385
E-mail:bkirchhoff@royalgold.com
Telephone: (303) 573-1660
     The Administrative Agent:
HSBC Bank USA, National Association
452 Fifth Avenue
New York, New York 10018
Attention: Mr. Bill Edge
Facsimile: (212) 525-6581
E-mail: bill.edge@us.hsbc.com
Telephone: (212) 525-6481
     Section 10.4 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

69



--------------------------------------------------------------------------------



 



     Section 10.5 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement and the Note and the making of the
Loan.
     Section 10.6 Payment of Expenses and Taxes; Indemnification.
     (a) The Borrower agrees to pay within thirty (30) days after receipt of an
invoice therefor, all costs and expenses in connection with the preparation,
negotiation, execution, delivery, registration and administration of this
Agreement, the Note and the other Credit Documents and any amendment, supplement
or modification to or extension or restatement of, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and out-of-pocket
expenses of counsel and of technical advisors and consultants for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement;
provided, however, that so long as no Event of Default shall have occurred and
be continuing, the Borrower’s prior written consent (not to be unreasonably
withheld) shall be obtained before the Administrative Agent retains a technical
advisor or other technical consultant. The Borrower further agrees to pay on
demand all losses, costs and expenses, if any (including reasonable counsel fees
and expenses), in connection with the preservation of any rights of the Lenders
under, or the enforcement of, or legal advice in respect of the rights or
responsibilities of the Lenders under, this Agreement, the Note and the other
Credit Documents, including losses, costs and expenses sustained by the Lenders
as a result of any failure by any Borrower to perform or observe its obligations
contained herein or in the Note held by the Lenders or in connection with any
refinancing or restructuring of the Loan in the nature of a “workout.” The
Borrower further agrees to pay on demand, and to indemnify, and hold each Lender
and the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, the Credit Documents and any such other documents
     (b) Each Credit Party agrees to pay, indemnify, and hold each Lender, the
Administrative Agent, their respective Affiliates and their respective
directors, partners, managers, principals, officers, employees, agents,
consultants and representatives (collectively, the “Indemnified Parties”)
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, claims, judgments, awards, fines, settlements,
suits, costs, charges, expenses or disbursements of any kind or nature
whatsoever (irrespective of whether the Indemnified Party is named as a party to
any litigation or proceeding and whether it is joint, several or joint and
several) with respect to the execution, delivery, enforcement, performance and
administration of any Credit Document, any such other documents, agreements and
Instruments or the transactions contemplated thereby, the use, or proposed use,
of proceeds of the Loan, or otherwise with respect to any Project or Property or
any activity, occurrence or event thereon or associated therewith (all of the
foregoing, collectively, a “Third Party Claim”), and will reimburse the
Indemnified Parties for all costs and expenses (including reasonable

70



--------------------------------------------------------------------------------



 



attorneys’ fees and expenses) on demand as they are incurred in connection with
the investigation of, preparation for or defense or prosecution of any pending
or threatened Third Party Claim or any action or proceeding arising therefrom;
provided, however, that the Borrower shall not have any obligation hereunder to
the Administrative Agent or any Lender with respect to Third Party Claims
arising from (i) the gross negligence or willful misconduct of the
Administrative Agent or any such Lender, as determined by a court of competent
jurisdiction in a final and non-appealable judgment or (ii) any other loan
facility involving the Administrative Agent or a Lender and a Property or
Project that does not involve or is not attributable to a Credit Party, a Credit
Party’s interest therein or actions with respect thereto, this Agreement or any
other Credit Document; provided, further, that (i) each Indemnified Party shall
promptly notify the Borrower in writing upon becoming aware of the initiation of
any Third Party Claim against it, (ii) the Borrower shall be entitled to
participate in the defense of any such Third Party Claim and, if the Borrower so
chooses, to assume the defense, at the Borrower’s expense, of any such Third
Party Claim with counsel selected by the Borrower (it being understood that any
Indemnified Party shall have the right to participate in such defense and employ
counsel separate from the counsel employed by the Borrower, and that such
counsel shall be at the expense of such Indemnified Party unless such
Indemnified Party shall have been advised by counsel that there may be legal
defenses available to it that are inconsistent with or in addition to those
available to the Borrower, in which case such counsel shall be at the Borrower’s
expense) and (iii) no Indemnified Party shall settle any Third Party Claim
without the Borrower’s prior written consent (such consent not to be
unreasonably withheld). The agreements in this Section 10.6 shall survive
repayment of the Loan, Note and all other amounts payable hereunder.
     Section 10.7 Successors and Assigns; Participations; Purchasing Lenders.
     (a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Note
and their respective successors and assigns, except that the Borrower and the
Guarantors may not assign or transfer any of their rights or obligations under
this Agreement or the other Credit Documents without the prior written consent
of all the Lenders.
     (b) Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in the Loan
owing to such Lender, the Note held by such Lender, any Commitment of such
Lender, or any other interest of such Lender hereunder. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. No Lender shall transfer
or grant any participation under which the Participant shall have rights to
approve any amendment to or waiver of this Agreement or any other Credit
Document except to the extent such amendment or waiver would (i) extend the
scheduled maturity of the Loan or Note or any installment thereon in which such
Participant is participating, or reduce the stated rate or extend the time of
payment of interest or fees thereon (except in connection with a waiver of
interest at the increased post-default rate) or reduce the principal amount
thereof, or increase the amount of the Participant’s participation over the
amount thereof then in effect (it being understood that a

71



--------------------------------------------------------------------------------



 



waiver of any Default or Event of Default shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or the Loan
shall be permitted without consent of any participant if the Participant’s
participation is not increased as a result thereof), (ii) release all or
substantially all of the Guarantors from their obligations under the Guaranty,
(iii) release all or substantially all of the Collateral, or (iv) consent to the
assignment or transfer by the Borrower or the Guarantors of any of their rights
and obligations under this Agreement. In the case of any such participation, the
Participant shall not have any rights under this Agreement or any of the other
Credit Documents (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided, that no Participant shall be entitled to receive any
greater amount pursuant to such Sections than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.
     (c) Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time, sell or assign to
any Lender or any Affiliate thereof and, with the consent of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower (in each case, which consent shall not be unreasonably withheld), to
one or more additional banks or financial institutions or entities (“Purchasing
Lenders”), all or any part of its rights and obligations under this Agreement
and the Note in minimum amounts of Five Million Dollars ($5,000,000) (or, if
less, the entire amount of such Lender’s interests and obligations), pursuant to
an Assignment Agreement, executed by such Purchasing Lender and such transferor
Lender (and, in the case of a Purchasing Lender that is not then a Lender or an
affiliate or Approved Fund thereof, the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower), and delivered to
the Administrative Agent for its acceptance and recording. Upon such execution,
delivery, acceptance and recording, from and after the Transfer Effective Date
specified in such Assignment Agreement, (x) the Purchasing Lender thereunder
shall be a party hereto and, to the extent provided in such Assignment
Agreement, have the rights and obligations of a Lender hereunder with a
Commitment as set forth therein, and (y) the transferor Lender thereunder shall,
to the extent provided in such Assignment Agreement, be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
covering all or the remaining portion of a transferor Lender’s rights and
obligations under this Agreement, such transferor Lender shall cease to be a
party hereto). Such Assignment Agreement shall be deemed to amend this Agreement
to the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of Commitment Percentages arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender under this Agreement and the Note.
     (d) The Administrative Agent shall maintain at its address referred to in
Section 10.3 a copy of each Assignment Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Loan owing to, each Lender from time to time.
The entries in such register shall be conclusive, in the absence of manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat

72



--------------------------------------------------------------------------------



 



each Person whose name is recorded in such register as the owner of the Loan
recorded therein for all purposes of this Agreement.
     (e) Upon its receipt of a duly executed Assignment Agreement, together with
payment to the Administrative Agent by the transferor Lender or the Purchasing
Lender, as agreed between them, of a registration and processing fee in the
amount of Three Thousand Five Hundred Dollars ($3,500) for each Purchasing
Lender (other than an affiliate of such Lender or an Approved Fund) listed in
such Assignment Agreement and the Note subject to such Assignment Agreement, the
Administrative Agent shall (i) accept such Assignment Agreement and (ii) give
prompt notice of such acceptance and recordation to the Lenders and the
Borrower.
     (f) The Borrower authorizes each Lender to disclose to any Participant or
Purchasing Lender (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Borrower
and its Affiliates which has been delivered to such Lender by or on behalf of
the Borrower pursuant to this Agreement or which has been delivered to such
Lender by or on behalf of the Borrower in connection with such Lender’s credit
evaluation of the Borrower and its Affiliates prior to becoming a party to this
Agreement, in each case subject to Section 10.16.
     Section 10.8 Adjustments; Set-off.
     (a) Each Lender agrees that if any Lender shall at any time receive any
payment of all or part of its Commitment Percentage of the Loan, or interest
thereon, or receive any Collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f), or otherwise) in a greater proportion than any
such payment to or Collateral received by any other Lender, if any, in respect
of such other Lender’s Commitment Percentage of the Loan, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Commitment
Percentage of the Loan, or shall provide such other Lenders with the benefits of
any such Collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such Collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loan may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.
     (b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Borrower or the applicable Credit Party,
any such notice being expressly waived by the Credit Parties to the extent
permitted by applicable law, upon the occurrence and during the continuance of
any Event of Default, to set-off and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held by or owing to such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower or any other Credit Party, or

73



--------------------------------------------------------------------------------



 



any part thereof in such amounts as such Lender may elect, against and on
account of such Lender’s Commitment Percentage of the Loan and other Obligations
of the Borrower and the other Credit Parties to the Administrative Agent and the
Lenders and claims of every nature and description of the Administrative Agent
and the Lenders against the Borrower and the other Credit Parties, in any
currency, whether arising hereunder or under any other Credit Document, as such
Lender may elect, whether or not the Administrative Agent or the Lenders have
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The aforesaid right of set-off may be
exercised by such Lender against the Borrower, any other Credit Party or against
any trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of the
Borrower or any other Credit Party, or against anyone else claiming through or
against the Borrower, any other Credit Party or any such trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by such Lender prior to the
occurrence of any Event of Default. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.
     Section 10.9 Table of Contents and Section Headings. The table of contents
and the Section and subsection headings herein are intended for convenience only
and shall be ignored in construing this Agreement.
     Section 10.10 Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent
     Section 10.11 Effectiveness. This Agreement shall become effective on the
date on which all of the parties have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
pursuant to Section 10.3 or, in the case of the Lenders, shall have given to the
Administrative Agent written notice (actually received) at such office that the
same has been signed and mailed to it.
     Section 10.12 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 10.13 Integration. This Agreement and the Note represent the
agreement of the Credit Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Credit Parties or
any Lender relative to the subject matter hereof not expressly set forth or
referred to herein or in the Note. This Agreement amends, restates,

74



--------------------------------------------------------------------------------



 



replaces and supersedes all prior agreements and understandings, both written
and oral, among the parties, with respect to the subject matter hereof.
     Section 10.14 Consent to Jurisdiction.
     (a) EACH CREDIT PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN NEW YORK, NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING (A “PROCEEDING”) ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTE OR THE SECURITY DOCUMENTS AND EACH CREDIT PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM OR
IMPROPER VENUE TO THE MAINTENANCE OF ANY SUCH PROCEEDING. EACH CREDIT PARTY
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO SUCH CREDIT PARTY AT ITS
ADDRESS REFERRED TO IN SECTION 10.3 HEREOF. EACH CREDIT PARTY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH PROCEEDING SHALL BE CONCLUSIVE AND MAY BE EXECUTED
UPON AND ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
     (b) NOTHING IN THIS SECTION 10.14 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING ANY SUIT, ACTION OR PROCEEDING AGAINST A CREDIT PARTY OR ITS PROPERTY
IN THE COURTS OF OTHER JURISDICTIONS. THE TAKING OF ANY PROCEEDINGS IN ANY ONE
OR MORE JURISDICTIONS SHALL NOT PRECLUDE THE TAKING OF ANY PROCEEDINGS IN ANY
OTHER JURISDICTION.
     (c) EACH BORROWER AND THE LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTE, THE SECURITY DOCUMENTS AND ANY OTHER CREDIT DOCUMENTS
REFERRED TO HEREIN OR THE OBLIGATIONS UNDER ANY THEREOF.
Section 10.15 Governing Law. THIS AGREEMENT, AND ANY INSTRUMENT OR AGREEMENT
REQUIRED HEREUNDER, UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN OR THEREIN,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, PROVIDED, HOWEVER, THAT THE MORTGAGES, IF ANY SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THEY ARE FILED.

75



--------------------------------------------------------------------------------



 



     Section 10.16 Confidentiality. The Administrative Agent and each Lender
agree that they will not disclose without the prior consent of the Borrower any
non-public, confidential or proprietary information of or with respect to any
Credit Party or any Subsidiary thereof which is furnished pursuant to this
Agreement, any other Credit Document or any documents contemplated by or
referred to herein or therein (the “Information”), except that the
Administrative Agent and any Lender may disclose any such Information (a) to its
employees, affiliates, agents, representatives, auditors, consultants, engineers
or counsel or to another Administrative Agent or Lender each of whom shall have
been made aware of this confidentiality requirement and shall have agreed to
abide by its provisions, (b) as has become generally available to the public
other than by a breach of this Section 10.16, (c) as may be required or
appropriate in any report, statement or testimony submitted to any Governmental
Authority having or claiming to have jurisdiction over such Lender or Agent or
to the Federal Reserve Board or the Federal Deposit Insurance Corporation or the
Office of the Comptroller of the Currency or the National Association of
Insurance Commissioners or similar organizations (whether in the United States,
Canada or any other jurisdiction) or their successors, (d) as may be required or
appropriate in response to any summons or subpoena or any Requirement of Law
applicable to such Lender or Agent, (e) to (i) any prospective Participant or
assignee in connection with any contemplated transfer pursuant to Section 10.7
or (ii) any actual or prospective counterparty (or its advisors) to any Hedging
Agreement relating to the Borrower, provided that such prospective counterparty
or transferee shall have been made aware of this Section 10.16 and shall have
agreed to be bound by its provisions as if it were a party to this Credit
Agreement, (f) to Gold Sheets and other similar bank trade publications; such
information to consist of deal terms and other information regarding the credit
facilities evidenced by this Credit Agreement customarily found in such
publications, (g) in connection with any claim, suit, action or proceeding for
the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies or interests under or in
connection with the Credit Documents, or (h) any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender; provided,
however, that in the case of any disclosure pursuant to clause (d), the
Administrative Agent or Lender shall give the Borrower at least (10) ten days
prior written notice (unless less time is permitted by the applicable
proceeding) before disclosing any of the Information in any such proceeding and,
in making such disclosure, the Administrative Agent or any Lender, as
applicable, shall disclose only that portion thereof required to be disclosed
and shall take all reasonable efforts to preserve the confidentiality thereof.
     Section 10.17 Acknowledgments. Each of the parties hereto hereby
acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and

76



--------------------------------------------------------------------------------



 



     (c) no joint venture or partnership exists among the Lenders or the
Administrative Agent, or among the Borrower or the other Credit Parties and the
Lenders or the Administrative Agent.
     Section 10.18 USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Credit Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of such Credit Party and other
information that will allow each such Lender to identify the Credit Party in
accordance with the Act.
     Section 10.19 Joint and Several Liability. The Credit Parties are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of each Credit Party has a direct, tangible and
immediate impact on the success of the other Credit Parties. If at any time
another Person shall be joined as a “Borrower” it is acknowledged and agreed
that (i) such Person is a co-borrower hereunder and shall be jointly and
severally, with the other Borrower, directly and primarily liable for the
payment and performance of the Note and the Obligations, regardless of which
Borrower actually receives any proceeds of the Loan or the amount of such
proceeds received, (ii) each of the Borrowers shall have the obligation of a
co-maker and shall be a primary obligor with respect to the Loan, the Note and
the other Obligations, it being agreed that the Loan to each Borrower inure to
the benefit of both Borrowers, and (iii) the Administrative Agent and each
Lender are relying on such joint and several liability of the Borrowers (if at
any time there shall be more than one (1) Borrower) in entering into this
Agreement and extending the Loan. Each Borrower and each Guarantor hereby
unconditionally and irrevocably agrees that upon default in the payment when due
of any principal, interest, fee or other amount hereunder, it will forthwith pay
the same, without notice of demand. The Administrative Agent and the Lenders
shall be entitled to rely upon any notice, request or communication received by
it from any one Borrower on behalf of both Borrowers, and shall be entitled to
treat its giving of any notice hereunder pursuant to Section 10.3 hereof as
notice to each and all Credit Parties.
     Section 10.20 Proceeds of Crime.
     (a) The Borrower acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” Laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Lenders and the
Administrative Agent may be required to obtain, verify and record information
regarding the Borrower, its directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of the Borrower, and the
transactions contemplated hereby. The Borrower shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or the Administrative Agent, or any
prospective assign or participant of a Lender or the Administrative Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence.

77



--------------------------------------------------------------------------------



 



     (b) If the Administrative Agent has ascertained the identity of the
Borrower or any authorized signatories of the Borrower for the purposes of
applicable AML Legislation, then the Administrative Agent:
     (i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and
     (ii) shall provide to each Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Borrower or any authorized
signatories of the Borrower on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from the Borrower or any
such authorized signatory in doing so.
ARTICLE XI
GUARANTY
     Section 11.1 The Guaranty. In order to induce the Lenders to enter into
this Credit Agreement and the Note and to extend credit hereunder and thereunder
and in recognition of the direct benefits to be received by the Guarantors from
the Loan hereunder, each of the Guarantors hereby agrees with the Administrative
Agent and the Lenders as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Obligations. If any or all of the
indebtedness becomes due and payable hereunder or under any other Credit
Document, each Guarantor unconditionally promises to pay such indebtedness to
the Administrative Agent and the Lenders, or their respective order, on demand,
together with any and all reasonable costs, fees and expenses which may be
incurred by the Administrative Agent or the Lenders in collecting any of the
Obligations.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
because of any applicable Requirement of Law relating to fraudulent conveyances
or transfers or similar principles) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable Requirements of Law, including Bankruptcy Laws.
     Section 11.2 Bankruptcy. Additionally, each of the Guarantors
unconditionally and irrevocably guarantees jointly and severally the payment of
any and all Obligations of the Borrower to the Administrative Agent and the
Lenders whether or not due or payable by the Borrower upon the occurrence of any
of the events specified in Section 8.1(f), and unconditionally promises to pay
such Obligations to the Administrative Agent for the account of the Lenders, or
order, on demand, in lawful money of the United States. Each of the Guarantors
further agrees that to the extent that the Borrower or a Guarantor shall make a
payment or a transfer of an interest in any property to the Administrative Agent
or any Lender, which payment

78



--------------------------------------------------------------------------------



 



or transfer or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any Bankruptcy Law,
common law or equitable cause or other Requirement of Law, then to the extent of
such avoidance or repayment, the obligation or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made.
     Section 11.3 Continuing Guaranty. This guaranty is a continuing guaranty
and shall: (i) remain in full force and effect until the later of (x) the
irrevocable payment in full of the Obligations and all other amounts payable by
the Guarantor, and (y) the Commitment has been terminated; (ii) be binding on
each Guarantor, its successors and assigns; and (iii) inure to the benefit of
and be enforceable by the Administrative Agent, the Lenders and their
successors, pledges, transferees and assigns. Without limiting the generality of
the foregoing, any Lender may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under any Credit Document to any other
Person, and such Person shall thereupon become vested with all the benefits in
respect thereof granted to such Person herein or otherwise.
     Section 11.4 Nature of Liability. The liability of each Guarantor hereunder
is exclusive and independent of any security for or other guaranty of the
Obligations of the Borrower whether executed by any such Guarantor, any other
guarantor or by any other party, and no Guarantor’s liability hereunder shall be
affected or impaired by (a) any direction as to application of payment by the
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent or the Lenders on the Obligations which the Administrative
Agent or such Lenders repay to the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.
     Section 11.5 Independent Obligation. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor or the
Borrower, and a separate action or actions may be brought and prosecuted against
each Guarantor whether or not action is brought against any other Guarantor or
the Borrower and whether or not any other Guarantor or the Borrower is joined in
any such action or actions.
     Section 11.6 Authorization. Each of the Guarantors authorizes the
Administrative Agent and each Lender without notice or demand (except as shall
be required by applicable statute and cannot be waived), and without affecting
or impairing its liability hereunder, from time to time to (a) amend, modify,
renew, restate, compromise, extend, continue, increase, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Obligations
or any part thereof in accordance with this Credit Agreement and any other
Credit Document, as applicable, including any increase or decrease of the rate
of interest thereon, (b) take and hold security from any Guarantor or any other
party for the payment of this Guaranty or the Obligations and exchange, enforce,
waive and release any such security, (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent

79



--------------------------------------------------------------------------------



 



and the Lenders in their discretion may determine and (d) release or substitute
any one or more endorsers, Guarantors, the Borrower or other obligors.
     Section 11.7 Reliance. It is not necessary for the Administrative Agent or
the Lenders to inquire into the capacity or powers of any Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.
     Section 11.8 Stay of Acceleration. If acceleration of the time for payment,
or the liability of a Borrower to make payment, of any amount specified to be
payable by such Borrower in respect of its Obligations is stayed, prohibited or
otherwise affected upon any Insolvency Proceeding or other event affecting such
Borrower or payment of any of its Obligations by such Borrower, all such amounts
otherwise subject to acceleration or payment shall nonetheless be deemed for all
purposes of this Agreement to be and to have become due and payable by such
Borrower and shall be payable by each Guarantor under this Agreement immediately
forthwith on demand by the Administrative Agent.
     Section 11.9 Waiver.
     (a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent or
any Lender to (i) proceed against the Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s or any Lender’s power whatsoever. Each of the Guarantors
waives any defense based on or arising out of any defense of any Borrower, any
other guarantor or any other party other than payment in full of the Obligations
(other than contingent indemnity obligations), including without limitation any
defense based on or arising out of the disability of a Borrower, any other
guarantor or any other party, or the unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
a Borrower other than payment in full of the Obligations. The Administrative
Agent may, at its election, foreclose on any security held by the Administrative
Agent by one or more judicial or nonjudicial sales (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the
Administrative Agent or any Lender may have against a Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Obligations have been paid
in full and the Commitment has been terminated. Each of the Guarantors waives
any defense arising out of any such election by the Administrative Agent or any
of the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against any Borrower or any other party or any security.
     (b) Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new,
additional, restated or continued Obligations. Each Guarantor assumes all
responsibility for being and keeping itself informed of each Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks which such Guarantor assumes and incurs hereunder,

80



--------------------------------------------------------------------------------



 



and agrees that neither the Administrative Agent nor any Lender shall have any
duty to advise such Guarantor of information known to it regarding such
circumstances or risks.
     (c) Each Guarantor waives all other acts or omissions to act or delay of
any kind by the Administrative Agent, any Lender or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Guaranty, and each Guarantor waives all other defenses available to a guarantor
or surety, whether at law or in equity.
     (d) The Borrower and the Guarantors are engaged in related businesses and
integrated to such an extent that the financial strength and flexibility of each
Borrower has a direct, tangible and immediate impact on the success of each
Guarantor. Each Guarantor will derive substantial direct and indirect benefit
from the extensions of credit to the Borrower hereunder. Each Guarantor hereby
waives any right to revoke this Guaranty, and acknowledges that this Guaranty is
continuing in nature and applies to all Obligations, whether existing now or in
the future. Each Guarantor knowingly waives certain rights and defenses as set
forth in this Agreement in contemplation of the benefits that it will receive.
     (e) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under applicable Bankruptcy Law, or otherwise) to the
claims of the Administrative Agent or the Lenders against any Borrower or any
other guarantor of the Obligations of a Borrower owing to the Administrative
Agent or the Lenders and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Other Party which it may at
any time otherwise have as a result of this Guaranty until such time as the
Obligations shall have been paid in full and the Commitment has been terminated.
Each of the Guarantors hereby further agrees not to exercise any right to
enforce any other remedy which the Administrative Agent or the Lenders now have
or may hereafter have against any Other Party, any endorser or any other
guarantor of all or any part of the Obligations of a Borrower and any benefit
of, and any right to participate in, any security or collateral given to or for
the benefit of the Administrative Agent and the Lenders to secure payment of the
Obligations of a Borrower until such time as the Obligations (other than
contingent indemnity obligations) shall have been paid in full and the
Commitment has been terminated.
     (f) Each Guarantor irrevocably renounces to any rights it may have to be
released from this Guarantee under Article 2362 of the Civil Code of Québec and
agrees to renew its guarantee hereunder at the request of the Administrative
Agent by executing such documents as the Administrative Agent may request from
time to time; provided, however, nothing in this clause (f) shall prohibit the
release of RGLD Canada or the RGLD Canada Security Documents as contemplated in
Section 4.5.
     Section 11.10 Confirmation of Payment. The Administrative Agent and the
Lenders will, upon request after payment of the Obligations which are the
subject of this Guaranty and termination of the Commitment relating thereto,
confirm to the Borrower, the Guarantors or any other Person that such
indebtedness and obligations have been paid and the Commitment relating thereto
terminated, subject to the provisions of Section 11.2.

81



--------------------------------------------------------------------------------



 



     At such time as the Obligations which are the subject of this Guaranty have
been irrevocably paid in full and the Commitment has been terminated, this
Guaranty and all obligations of the Guarantors hereunder shall terminate and be
of no further force and effect, all without delivery of any Instrument or
performance of any act by any Person.
(remainder of this page intentionally blank)

82



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

          BORROWER: ROYAL GOLD, INC.,
a Delaware corporation
      By:   /s/ Stefan Wenger         Name:   Stefan Wenger        Title:   CFO
and Treasurer     

[signature pages continue]
Amended and Restated Term Loan Facility Agreement Signature Page

 



--------------------------------------------------------------------------------



 



          GUARANTORS: ROYAL GOLD CHILE LIMITADA,
a Chilean limited partnership
      By:   /s/ Tony Jensen         Name:   Tony Jensen        Title:  
Representative              By:   /s/ Stefan Wenger         Name:   Stefan
Wenger        Title:   Representative        ROYAL GOLD, INC.,
a Delaware corporation,
in its capacity as partner of Royal Gold Chile Limitada
      By:   /s/ Stefan Wenger         Name:   Stefan Wenger        Title:   CFO
and Treasurer        HIGH DESERT MINERAL RESOURCES, INC.,
a Delaware corporation,
in its capacity as partner of Royal Gold Chile Limitada
      By:   /s/ Stefan Wenger         Name:   Stefan Wenger        Title:   Vice
President and Treasurer        RGLD GOLD CANADA, INC.,
a British Columbia corporation
      By:   /s/ Bruce C. Kirchhoff         Name:   Bruce C. Kirchhoff       
Title:   Vice President        HIGH DESERT MINERAL RESOURCES, INC.,
a Delaware corporation
      By:   /s/ Karen Gross         Name:   Karen Gross        Title:   Vice
President and Secretary   

Amended and Restated Term Loan Facility Agreement Signature Page

 



--------------------------------------------------------------------------------



 



         

          ADMINISTRATIVE AGENT AND LENDER: HSBC BANK USA, NATIONAL
ASSOCIATION
as Administrative Agent and as a Lender
      By:   /s/ William S. Edge, III         Name:   William S. Edge, III       
Title:   Managing Director      LENDER: THE BANK OF NOVA SCOTIA
as a Lender
      By:   /s/ J.F. Todd         Name:   J.F. Todd        Title:   Managing
Director      SOLE LEAD ARRANGER: HSBC SECURITIES (USA) INC.
as Sole Lead Arranger
      By:   /s/ William S. Edge, III         Name:   William S. Edge, III       
Title:   Managing Director     

Amended and Restated Term Loan Facility Agreement Signature Page

 